Exhibit 10.1

 

 

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP
OF CPA:17 LIMITED PARTNERSHIP

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF CPA:17 LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Partnership”), dated as of
March 5, 2013, is entered into by and among Corporate Property Associates 17 -
Global Incorporated, a Maryland corporation holding both general partner and
limited partner interests in the Partnership (the “General Partner”), and W. P.
Carey Holdings, LLC, a Delaware limited liability company holding a special
general partner interest in the Partnership (the “Special General Partner”),
together with any other Persons who become Partners in the Partnership as
provided herein.

 

WHEREAS, the Partnership was formed when a Certificate of Limited Partnership
was filed and accepted by the Secretary of State of the State of Delaware;

 

WHEREAS, the Partners entered into that certain Agreement of Limited Partnership
of CPA:17 Limited Partnership, dated November 12, 2007, and have since entered
into First, Second and Third amendments thereto (as amended to the date hereof,
the “Original Partnership Agreement”);

 

WHEREAS, the General Partner and the Special General Partner desire to amend and
restate the Original Partnership Agreement in order to consolidate the Original
Partnership Agreement, including the amendments thereto, into a single document
for ease of reference; and;

 

WHEREAS, Section 7.3.D.(4) of the Original Partnership Agreement provides that
the General Partner may so amend the Original Partnership Agreement without the
consent of the Limited Partners;

 

NOW, THEREFORE, BE IT RESOLVED, that for good and adequate consideration, the
receipt of which is hereby acknowledged, the parties hereto agree to amend and
restate the Original Partnership Agreement as follows:

 

ARTICLE 1
DEFINED TERMS

 

Section 1.1                          Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C.
Section 17-101 et seq.), as it may be amended from time to time, and any
successor to such statute.

 

“Additional Funds” shall have the meaning set forth in Section 4.3.A.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.

 


 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 

(i)                                  such deficit shall be decreased by any
amounts which such Partner is obligated to restore pursuant to this Agreement or
is deemed to be obligated to restore pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of Regulations
Sections 1.704-2(i)(5) and 1.704-2(g)(1); and

 

(ii)                              such deficit shall be increased by the items
described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.  A positive balance in a Partner’s
Capital Account, after giving effect to the adjustments described above in
clauses (i) and (ii), is referred to in this Agreement as an “Adjusted Capital
Account Balance.”

 

“Adjustment Date” means, with respect to any Capital Contribution, the close of
business on the Business Day last preceding the date of the Capital
Contribution, provided, that if such Capital Contribution is being made by the
General Partner in respect of the proceeds from the issuance of REIT Shares (or
the issuance of the General Partner’s securities exercisable for, convertible
into or exchangeable for REIT Shares), then the Adjustment Date shall be as of
the close of business on the Business Day last preceding the date of the
issuance of such securities.

 

“Advisor” means Carey Asset Management Corp., a Delaware corporation.

 

“Advisory Agreement” means that certain Advisory Agreement between the Advisor
and the General Partner entered into contemporaneously with this Agreement.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person.  Control of
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreed Value” means (i) in the case of any Contributed Property set forth in
Exhibit A and as of the time of its contribution to the Partnership, the Agreed
Value of such property as set forth in Exhibit A; (ii) in the case of any
Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such property or other
consideration as determined by the General Partner, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed; and (iii) in the case of any property
distributed to a Partner by the Partnership, the fair market value of such
property as determined by the General Partner at the time such property is
distributed, reduced by any liabilities either assumed by such Partner upon such
distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

 

“Agreement” means this Agreement of Limited Partnership, as it may be amended,
modified, supplemented or restated from time to time.

 

“Appraisal” means with respect to any assets, the opinion of an independent
third party experienced in the valuation of similar assets, selected by the
General Partner and the Special General

 

- 2 -


 

Partner in good faith; such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
General Partner is fair, from a financial point of view, to the Partnership.

 

“Assignee” means a Person to whom one or more OP Units have been transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, the cash flow generated by Partnership operations and investments as
determined in the reasonable discretion of the General Partner, taking into
account all cash available for distribution from all sources excluding Capital
Proceeds, after the payment of regular debt payments (including, without
limitation, regularly scheduled payments of interest and amortization, but
excluding balloon payments and early prepayment of debt principal) and Operating
Expenses of the Partnership (as defined in the Advisory Agreement) but before
the payment of distributions to Partners.  Notwithstanding the foregoing, the
operating cash flow of any entity in which the Partnership owns, directly or
indirectly, less than a 100% interest shall be multiplied by the percentage
ownership of such entity held, directly or indirectly, by the Partnership.

 

“Available Cash from Long-Term Net Leased Properties” means that portion of
Available Cash attributable to long-term, net leased properties, as determined
by the General Partner in its reasonable discretion.

 

“Available Cash from Real Estate Related Loans” means that portion of Available
Cash attributable to the Partnership’s investments in B notes, mortgage backed
securities and real estate related loans, as determined by the General Partner
in its reasonable discretion.

 

“Available Cash from Real Estate Securities” means that portion of Available
Cash attributable to the Partnership’s investments in readily marketable real
estate securities (other than investments in B notes, mortgage backed securities
and real estate related loans), as determined by the General Partner in its
reasonable discretion.

 

“Available Residual Cash” means Available Cash, other than (i) Available Cash
from Long-Term Net Leased Properties, (ii) Available Cash from Real Estate
Related Loans, and (iii) Available Cash from Real Estate Securities.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

 

(a)                               To each Partner’s Capital Account there shall
be added such Partner’s Capital Contributions, such Partner’s share of Net
Income and any items in the nature of income or gain which are specially
allocated pursuant to Section 6.3, and the amount of any Partnership liabilities
assumed by such Partner or which are secured by any property distributed to such
Partner.

 

(b)                              From each Partner’s Capital Account there shall
be subtracted the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement, such
Partner’s distributive share of Net Loss and any items in the nature of expenses
or losses which are specially allocated pursuant to Section 6.3, and the amount
of any liabilities of such Partner

 

- 3 -


 

assumed by the Partnership or which are secured by any property contributed by
such Partner to the Partnership (except to the extent already reflected in the
amount of such Partner’s Capital Contribution).

 

(c)                               In the event any interest in the Partnership
is transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred interest.

 

(d)                              In determining the amount of any liability for
purposes of subsections (a) and (b) hereof, there shall be taken into account
Code Section 752(c) and any other applicable provisions of the Code and
Regulations.

 

(e)                               The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Regulations Sections 1.704-1(b) and 1.704-2, and shall
be interpreted and applied in a manner consistent with such Regulations.  In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Regulations, the General Partner may make such modification,
provided that it is not likely to have a material effect on the amounts
distributable to any Person pursuant to Article 13 of this Agreement upon the
dissolution of the Partnership.  The General Partner also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Partners and the amount of Partnership capital reflected
on the Partnership’s balance sheet, as computed for book purposes, in accordance
with Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Partnership by such Partner (net of any liabilities assumed by the
Partnership relating to such property and any liability to which such property
is subject).

 

“Capital Proceeds” means the gross receipts received by the Partnership from a
Capital Transaction or Change of Control Event (including any borrowing or other
transaction entered into in connection with, or as part of, a Capital
Transaction or Change of Control Event), less any expenses related to the
Capital Transaction or Change of Control Event.

 

“Capital Transaction” means any transaction outside the ordinary course of the
Partnership’s business involving the sale, exchange, other disposition, or
refinancing of any Partnership asset.

 

“Cash Amount” means, with respect to any OP Units subject to a Redemption, an
amount of cash equal to the Deemed Partnership Interest Value attributable to
such OP Units.

 

“Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Secretary of the State of the State of
Delaware, as amended from time to time in accordance with the terms hereof and
the Act.

 

“Change of Control” shall be deemed to have occurred at such time as (i) the
date a “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act) becomes the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have beneficial ownership of all shares of voting stock that
such person or group

 

- 4 -


 

has the right to acquire regardless of when such right is first exercisable),
directly or indirectly, of voting stock representing more than 50% of the total
voting power of the total voting stock of the General Partner; (ii) the date the
General Partner sells, transfers or otherwise disposes of all or substantially
all of its assets; or (iii) the date of the consummation of a merger or share
exchange of the General Partner with another entity where the General Partner’s
stockholders immediately prior to the merger or share exchange would not
beneficially own, immediately after the merger or share exchange, shares
representing 50% or more of all votes (without consideration of the rights of
any class of stock to elect directors by a separate group vote) to which all
stockholders of the corporation issuing cash or securities in the merger or
share exchange would be entitled in the election of directors, or where members
of the board of directors of the General Partner immediately prior to the merger
or share exchange would not immediately after the merger or share exchange
constitute a majority of the board of directors of the corporation issuing cash
or securities in the merger or share exchange.

 

“Change of Control Event” means (i) the date on which another Person acquires
more than fifty percent (50%) of the aggregate ordinary voting power represented
by the equity securities of the General Partner by purchase or by merger
provided that the indirect ownership of the General Partner immediately after
the acquisition differs from the direct ownership of the General Partner
immediately before the acquisition by more than a de minimis amount; or (ii) the
date on which the General Partner merges with another Person provided that the
ownership of the entity surviving the merger immediately after the merger
differs from the ownership of the General Partner immediately before the merger
by more than a de minimis amount.

 

“Charter” means the Articles of Incorporation of the General Partner filed with
the State Department of Assessments and Taxation of Maryland on February 9,
2007, as amended or restated from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time or
any successor statute thereto.  Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Consent” means the consent to, approval of, or vote on a proposed action by a
Partner given in accordance with Article 14.

 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and may be given or withheld
by a Majority in Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.

 

“Consent of the Partners” means the Consent of Partners holding Percentage
Interests that in the aggregate are equal to or greater than fifty percent (50%)
of the aggregate Percentage Interests of all Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by such Partners, in their sole and
absolute discretion.

 

“Constructively Own” means ownership under the constructive ownership
rules described in Exhibit C.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts

 

- 5 -


 

owed by such Person to banks or other Persons in respect of reimbursement
obligations under letters of credit, surety bonds, guarantees and other similar
instruments guaranteeing payment or other performance of obligations by such
Person; (iii) all indebtedness for borrowed money or for the deferred purchase
price of property or services secured by any lien on any property owned by such
Person, to the extent attributable to such Person’s interest in such property,
even though such Person has not assumed or become liable for the payment
thereof; and (iv) lease obligations of such Person which, in accordance with
generally accepted accounting principles, should be capitalized.

 

“Deemed Partnership Interest Value” means, as of any date with respect to any
class of Partnership Interests, the Deemed Value of the Partnership Interests of
such class multiplied by the Partner’s relative Percentage Interest of such
class.

 

“Deemed Value of the Partnership Interests” means, as of any date with respect
to any class or series of Partnership Interests, (i) the total number of OP
Units of the General Partner issued and outstanding as of the close of business
on such date multiplied by the Fair Market Value determined as of such date of a
share of common stock of the General Partner which corresponds to such
Partnership Interest, as adjusted (x) pursuant to Section 7.5 (in the event the
General Partner acquires material assets, other than on behalf of the
Partnership) and (y) for stock dividends and distributions, stock splits and
subdivisions, reverse stock splits and combinations, distribution of warrants or
options and distributions of evidences of indebtedness or assets not received by
the General Partner pursuant to a pro rata distribution by the Partnership;
(ii) divided by the Percentage Interest of the General Partner on such date;
provided, that if no outstanding shares of capital stock of the General Partner
correspond to a class or series of Partnership Interests, the Deemed Value of
the Partnership Interests with respect to such class or series shall be equal to
an amount reasonably determined by the General Partner.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and any successor statute thereto.

 

“Fair Market Value” means, with respect to any share of capital stock of the
General Partner, (i) if such shares are listed or admitted to trading on any
securities exchange or automated quotation system, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
date with respect to which “Fair Market Value” must be determined hereunder or,
if such date is not a Business Day, the immediately preceding Business Day,
using as the market price for each such trading day the closing price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day, or (ii) if such shares are not listed
or admitted to trading on any securities exchange or automated quotation system,
the price at which such shares are then being offered to the public pursuant to
any public offering of the General Partner or pursuant to its distribution
reinvestment plan (before giving effect to any discounts in effect and made
available to participants in

 

- 6 -


 

such plan); provided that, if there is no ongoing public offering or if the
General Partner is not then offering its shares pursuant to a distribution
reinvestment plan, the Fair Market Value of such shares shall be determined by
the General Partner acting in good faith on the basis of the most recent,
publicly reported net asset value of the General Partner and other information
as it considers, in its reasonable judgment, appropriate.  In the event the REIT
Shares Amount for such shares includes rights that a holder of such shares would
be entitled to receive, then the Fair Market Value of such rights shall be
determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate; and provided, further that, in connection with determining the
Deemed Value of the Partnership Interests for purposes of determining the number
of additional OP Units issuable upon a Capital Contribution funded by an
underwritten public offering of shares of capital stock of the General Partner,
the Fair Market Value of such shares shall be the public offering price per
share of such class of capital stock sold.  Notwithstanding the foregoing, the
General Partner in its reasonable discretion may use a different “Fair Market
Value” for purposes of making the determinations under subparagraph (b) of the
definition of “Gross Asset Value” and Section 4.3.D in connection with the
contribution of Property or cash to the Partnership by a third party, provided
such value shall be based upon the value per REIT Share (or per OP Unit) agreed
upon by the General Partner and such third party for purposes of such
contribution.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner.  A General Partner Interest may be expressed as a number of OP Units.

 

“General Partner Net Current Investment” means the General Partner’s total
Capital Contributions then paid to the Partnership, plus the amount of any
Partnership liabilities assumed by the General Partner (or which are secured by
Partnership property distributed to the General Partner), less (i) the amount of
any liabilities of the General Partner assumed by the Partnership (or which are
secured by property contributed by the General Partner to the Partnership),
(ii) all amounts actually distributed to the General Partner pursuant to
Section 5.1.B(2), and (iii) all amounts representing a return of capital to the
General Partner, including, but not limited to, the portion of any redemption
proceeds distributed to the General Partner pursuant to Section 11.8 which
represents a return of capital to the General Partner.

 

“General Partner Priority Return” means an amount equal to six percent (6%) per
annum of the Weighted Average General Partner Net Current Investment, payable to
the General Partner annually on a cumulative basis.

 

“General Partner Unpaid Priority Return” means the excess, if any, of the
General Partner Priority Return over all amounts previously paid to the General
Partner under Section 5.1.A, or paid in respect of the General Partner Priority
Return under Section 5.1.B(1) as of the time in question.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                               The initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset, as determined by the contributing Partner and the General Partner
(as set forth on Exhibit A attached hereto, as such Exhibit may be amended from
time to time); provided, that if the contributing Partner is the General
Partner, then, except with respect to the General Partner’s initial Capital
Contribution which shall be determined as set forth on Exhibit A, the
determination of the fair market value of the contributed asset shall be
determined (i) by the price paid by the General Partner if the asset is acquired
by the General Partner contemporaneously with its contribution to the
Partnership, (ii) by Appraisal, if otherwise acquired by the General Partner,
(iii) by the amount of cash if the asset is cash, and (iv) as reasonably
determined by the General Partner if the asset is REIT Shares or other shares of
capital stock of the General Partner.

 

- 7 -


 

(b)                              The Gross Asset Values of all Partnership
assets shall be adjusted to equal their respective gross fair market values, as
determined by the General Partner using such reasonable method of valuation as
it may adopt, provided, however, that for such purpose, the net value of all of
the Partnership assets, in the aggregate, shall be equal to the Deemed Value of
the Partnership Interests of all classes of Partnership Interests then
outstanding, regardless of the method of valuation adopted by the General
Partner, immediately prior to the times listed below:

 

(i)                                  the acquisition of an additional interest
in the Partnership by a new or existing Partner in exchange for more than a de
minimis Capital Contribution, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(ii)                              the distribution by the Partnership to a
Partner of more than a de minimis amount of Partnership property as
consideration for an interest in the Partnership if the General Partner
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Partners in the Partnership;

 

(iii)                          the liquidation of the Partnership within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

 

(iv)                          at such other times as the General Partner shall
reasonably determine necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2; and

 

(v)                              in connection with the grant of an interest in
the Partnership (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership by an existing
Partner acting in a partner capacity or by a new Partner acting in a partner
capacity or in anticipation of becoming a Partner.

 

(c)                               The Gross Asset Value of any Partnership asset
distributed to a Partner shall be the gross fair market value of such asset on
the date of distribution as determined by the distributee and the General
Partner, or if the distributee and the General Partner cannot agree on such a
determination, by Appraisal.

 

(d)                              The Gross Asset Values of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided,
however, that Gross Asset Values shall not be adjusted pursuant to this
subparagraph (d) to the extent that the General Partner reasonably determines
that an adjustment pursuant to subparagraph (b) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).

 

(e)                               If the Gross Asset Value of a Partnership
asset has been determined or adjusted pursuant to subparagraph (a), (b) or (d),
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Loss.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children (whether natural, adopted or by marriage), siblings and
grandchildren and any trust or estate, all of the beneficiaries of which consist
of such Person or such Person’s spouse or former spouse, parents,
parents-in-law, children, siblings or grandchildren.

 

- 8 -


 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him or her incompetent to manage his or her Person or his or her
estate; (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner.  For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within 120 days after the commencement thereof, (g) the
appointment without the Partner’s consent or acquiescence of a trustee, receiver
or liquidator has not been vacated or stayed within 90 days of such appointment,
or (h) an appointment referred to in clause (g) is not vacated within 90 days
after the expiration of any such stay.

 

“Indemnitee” means (i) any Person subject to a claim or demand or made or
threatened to be made a party to, or involved or threatened to be involved in,
an action, suit or proceeding by reason of his or her status as (A) the General
Partner or (B) a director, officer or employee of the Partnership or the General
Partner, and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

“Investments” means investments made by the Partnership, directly or indirectly,
in a Property, Loan or Other Permitted Investment Asset.

 

“IRS” means the United States Internal Revenue Service.

 

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner
representing a fractional part of the Partnership Interests of all Limited
Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.  A Limited Partner Interest may be expressed as a number of OP
Units.

 

“Liquidating Event” shall have the meaning set forth in Section 13.1.

 

“Liquidator” shall have the meaning set forth in Section 13.2.A.

 

“Loans” means notes and other evidences of indebtedness or obligations acquired,
originated or entered into, directly or indirectly, by the Partnership as
lender, noteholder, participant, note purchaser or

 

- 9 -


 

other capacity, including but not limited to first or subordinate mortgage
loans, construction loans, development loans, loan participations, B notes,
loans secured by capital stock or any other assets or form of equity interest
and any other type of loan or financial arrangement, such as providing or
arranging for letters of credit, providing guarantees of obligations to third
parties, or providing commitments for loans.  Loans shall not include leases
which are not recognized as leases for federal income tax reporting purposes.

 

“Majority in Interest of the Limited Partners” means Limited Partners holding in
the aggregate Percentage Interests that are greater than fifty percent (50%) of
the aggregate Percentage Interests of all Limited Partners.

 

“Net Income” or “Net Loss” means for each fiscal year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such fiscal year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(a)                               Any income of the Partnership that is exempt
from federal income tax and not otherwise taken into account in computing Net
Income or Net Loss pursuant to this definition of Net Income or Net Loss shall
be added to such taxable income or loss;

 

(b)                              Any expenditures of the Partnership described
in Code Section 705(a)(2)(B) or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition of Net Income or Net Loss
shall be subtracted from such taxable income or loss;

 

(c)                               In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subparagraph (b) or subparagraph
(c) of the definition of Gross Asset Value, the amount of such adjustment shall
be taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

 

(d)                              Gain or loss resulting from any disposition of
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(e)                               In lieu of the depreciation, amortization, and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such fiscal
year;

 

(f)                                To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss; and

 

(g)                               Notwithstanding any other provision of this
definition of Net Income or Net Loss, any items which are specially allocated
pursuant to Section 6.3 shall not be taken into account in computing Net Income
or Net Loss.  The amounts of the items of Partnership income, gain, loss, or
deduction

 

- 10 -


 

available to be specially allocated pursuant to Section 6.3 shall be determined
by applying rules analogous to those set forth in this definition of Net Income
or Net Loss.

 

“Net Income from a Capital Transaction” means that portion of Net Income
attributable to a Capital Transaction.

 

“Net Income from Long-Term Net Leased Properties” means that portion of Net
Income attributable to long-term, net leased properties, as determined by the
General Partner in its reasonable discretion.

 

“Net Income from Real Estate Related Loans” means that portion of Net Income
attributable to the Partnership’s investments in B notes, mortgage backed
securities and real estate related loans, as determined by the General Partner
in its reasonable discretion.

 

“Net Income from Real Estate Securities” means that portion of Net Income
attributable to the Partnership’s investments in readily marketable real estate
securities (other than B notes, mortgage backed securities and real estate
related loans), as determined by the General Partner in its reasonable
discretion.

 

“Net Loss from a Capital Transaction” means that portion of Net Loss
attributable to a Capital Transaction.

 

“Net Residual Income” means Net Income, other than (i) Net Income from Long-Term
Net Leased Properties, (ii) Net Income from Real Estate Related Loans, and
(iii) Net Income from Real Estate Securities.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of common stock of the General Partner, or (ii) any Debt
issued by the General Partner that provides any of the rights described in
clause (i).

 

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B to this Agreement.

 

“OP Unit” means a fractional share of the Partnership Interests of all Partners
issued pursuant to Article 4.

 

“Other Permitted Investment Asset” means assets, other than cash, cash
equivalents, short term bonds, auction rate securities and similar short term
investments, acquired by the Partnership for investment purposes that is not a
Loan or a Property and is consistent with the investment objectives and policies
of the Partnership.

 

“Partner” means a General Partner, a Special General Partner, or a Limited
Partner, and “Partners” means the General Partner, the Special General Partner
and the Limited Partners.

 

- 11 -


 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means, an ownership interest in the Partnership of either
a Limited Partner, the Special General Partner, or the General Partner and
includes any and all benefits to which the holder of such a Partnership Interest
may be entitled as provided in this Agreement, together with all obligations of
such Person to comply with the terms and provisions of this Agreement.  There
may be one or more classes or series of Partnership Interests as provided in
Section 4.3.  Except as otherwise provided for in this Agreement, a Partnership
Interest may be expressed as a number of OP Units.  Unless otherwise expressly
provided for in this Agreement or by the General Partner at the time of the
original issuance of any Partnership Interests, all Partnership Interests
(whether of a Limited Partner, a Special General Partner or a General Partner)
shall be of the same class or series.

 

“Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest as determined, as of the first day of each
Partnership Year, by dividing such Partner’s Adjusted Capital Account Balance by
aggregate Adjusted Capital Account Balances of all Partners.  For purposes of
the preceding sentence, the Adjusted Capital Account Balances of the Partners
shall be determined after giving effect to all allocations of Net Income and Net
Loss for all preceding Partnership Years, including allocations of Net Income
and Net Loss resulting from adjustments to the Gross Asset Value of the
Partnership’s assets pursuant to the definition of Gross Asset Value.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, association or other entity.

 

“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510,
Section 101.3, and any successor regulations thereto.

 

- 12 -


 

 

“Pledge” shall have the meaning set forth in Section 11.3.A.

 

“Property” or “Properties” means a partial or entire interest in real property
(including leasehold interests) and personal or mixed property connected
therewith.  An Investment which obligates the Partnership to acquire a Property
will be treated as a Property for purposes of this Agreement.

 

“Qualifying Party” means (a) an Additional Limited Partner; (b) a Family Member,
or a lending institution as the pledgee of a Pledge, who is the transferee in a
Permitted Transfer; or (c) a Substituted Limited Partner succeeding to all or
part of the Limited Partner Interest of (i) an Additional Limited Partner or
(ii) a Family Member, or a lending institution who is the pledgee of a Pledge,
who is the transferee in a Permitted Transfer.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

 

“Qualified Transferee” means an “Accredited Investor” as such term is defined in
Rule 501 promulgated under the Securities Act.

 

“Redemption” shall have the meaning set forth in Section 8.6.A.

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Section 6.3.

 

“REIT” means a real estate investment trust, as defined under Sections 856
through 860 of the Code.

 

“REIT Requirements” shall have the meaning set forth in Section 5.1.

 

“REIT Share” means a share of common stock, par value $0.001 per share, of the
General Partner.

 

“REIT Shares Amount” means, as of any date, an aggregate number of REIT Shares
equal to the number of Tendered Units, as adjusted (x) pursuant to Section 7.5
(in the event the General Partner acquires material assets, other than on behalf
of the Partnership) and (y) for stock dividends and distributions, stock splits
and subdivisions, reverse stock splits and combinations, distributions of
rights, warrants or options, and distributions of evidences of indebtedness or
assets relating to assets not received by the General Partner pursuant to a pro
rata distribution by the Partnership.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder and
any successor statute thereto.

 

“Special General Partner Interest” means a Partnership Interest held by the
Special General Partner.  A Special General Partner Interest may be expressed as
a number of OP Units, but only to the extent that the Special General Partner
makes Capital Contributions to the Partnership.

 

“Specified Redemption Date” means the day of receipt by the General Partner of a
Notice of Redemption.

 

- 13 -


 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.

 

“Subsidiary Partnership” means any partnership or limited liability company that
is a Subsidiary of the Partnership.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Tax Items” shall have the meaning set forth in Section 6.4.A.

 

“Tenant” means any tenant from which the General Partner derives rent either
directly or indirectly through partnerships, including the Partnership, or
Qualified REIT Subsidiaries.

 

“Tendered Units” shall have the meaning set forth in Section 8.6.A.

 

“Tendering Partner” shall have the meaning set forth in Section 8.6.A.

 

“Weighted Average General Partner Net Current Investment” means the annual
average balance of the General Partner Net Current Investment computed on a
daily basis.

 

ARTICLE 2
ORGANIZATIONAL MATTERS

 

Section 2.1                          Organization.

 

The Partnership is a limited partnership formed pursuant to the provisions of
the Act and upon the terms and conditions set forth in this Agreement.  Except
as expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act. 
The Partnership Interest of each Partner shall be personal property for all
purposes.

 

Section 2.2                          Name.

 

The name of the Partnership is CPA:17 Limited Partnership.  The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof.  The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires.  The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3                          Registered Office and Agent; Principal
Office.

 

The name and address of the registered office and registered agent of the
Partnership is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, DE 19808.  The principal office of the Partnership is located at 50
Rockefeller Plaza, New York, New York 10020, or such other place as the General
Partner may from time to time designate by notice to the other Partners.  The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.

 

- 14 -


 

Section 2.4                          Power of Attorney.

 

A.                                 Each Limited Partner and each Assignee
constitutes and appoints the General Partner, any Liquidator, and authorized
officers and attorneys-in-fact of each, and each of those acting singly, in each
case with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead to:

 

(1)                              execute, swear to, acknowledge, deliver, file
and record in the appropriate public offices (a) all certificates, documents and
other instruments (including, without limitation, this Agreement and the
Certificate and all amendments or restatements thereof) that the General Partner
or the Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (b) all instruments that the General Partner or any
Liquidator deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(c) all conveyances and other instruments or documents that the General Partner
or any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Articles 11, 12 or 13 or
the Capital Contribution of any Partner; and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

 

(2)                              execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole discretion of the General Partner or any
Liquidator, to effectuate the terms or intent of this Agreement.  Nothing
contained herein shall be construed as authorizing the General Partner or any
Liquidator to amend this Agreement except in accordance with Article 14 or as
may be otherwise expressly provided for in this Agreement.

 

B.                                  The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, in recognition
of the fact that each of the Partners will be relying upon the power of the
General Partner and any Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the transfer of all or any portion of such Limited Partner’s or
Assignee’s OP Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives.  Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney.  Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within 15 days after receipt of the General
Partner’s or Liquidator’s request therefor, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.

 

- 15 -


 

Section 2.5                          Term.

 

The term of the Partnership commenced on the date of its formation and the
Partnership shall have a perpetual existence unless it is dissolved pursuant to
the provisions of Article 13 or as otherwise provided by law.

 

ARTICLE 3
PURPOSE

 

Section 3.1                          Purpose and Business.

 

The purpose and nature of the business to be conducted by the Partnership is to
(i) conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, (ii) enter into any partnership, joint venture or
other similar arrangement to engage in any business described in the foregoing
clause (i) or to own interests in any entity engaged, directly or indirectly, in
any such business and (iii) do anything necessary or incidental to the
foregoing, provided, however, that such business shall be limited to and
conducted in such a manner as to permit the General Partner at all times to be
classified as a REIT for federal income tax purposes, unless the General Partner
ceases to qualify as a REIT for reasons other than the conduct of the business
of the Partnership.  In connection with the foregoing, and without limiting the
General Partner’s right in its sole discretion to cease qualifying as a REIT,
the Limited Partners acknowledge that the General Partner’s current status as a
REIT inures to the benefit of all the Limited Partners and not solely the
General Partner.

 

Section 3.2                          Powers.

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, grant guarantees and/or indemnities,
acquire, own, manage, improve and develop real property, and lease, sell,
transfer and dispose of real property; provided, however, notwithstanding
anything to the contrary in this Agreement, the Partnership shall not take, or
refrain from taking, any action which, in the judgment of the General Partner,
in its sole and absolute discretion, (i) could adversely affect the ability of
the General Partner to continue to qualify as a REIT, (ii) absent the consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, could subject the General Partner to any taxes under Section 857 or
Section 4981 of the Code, or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the General Partner or its
securities, unless any such action (or inaction) under the foregoing
clauses (i), (ii) or (iii) shall have been specifically consented to by the
General Partner in writing.

 

Section 3.3                          Partnership only for Purposes Specified.

 

The Partnership shall be a partnership only for the purposes specified in
Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1. 
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner.  No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for

 

- 16 -


 

any indebtedness or obligation of any Partner, incurred either before or after
the execution and delivery of this Agreement by such Partner, except as to those
responsibilities, liabilities, indebtedness or obligations incurred pursuant to
and as limited by the terms of this Agreement and the Act.

 

Section 3.4                          Representations and Warranties by the
Parties.

 

A.                                 Each Partner that is an individual represents
and warrants to each other Partner that (i) such Partner has the legal capacity
to enter into this Agreement and perform such Partner’s obligations hereunder,
(ii) the consummation of the transactions contemplated by this Agreement to be
performed by such Partner will not result in a breach or violation of, or a
default under, any agreement by which such Partner or any of such Partner’s
property is or are bound, or any statute, regulation, order or other law to
which such Partner is subject, (iii) such Partner is a “United States person”
within the meaning of Section 7701(a)(30) of the Code, and (iv) this Agreement
is binding upon, and enforceable against, such Partner in accordance with its
terms.

 

B.                                  Each Partner that is not an individual
represents and warrants to each other Partner that (i) its execution and
delivery of this Agreement and all transactions contemplated by this Agreement
to be performed by it have been duly authorized by all necessary action,
including without limitation, that of its general partner(s), committee(s),
trustee(s), beneficiaries, directors and/or stockholder(s), as the case may be,
as required, (ii) the consummation of such transactions shall not result in a
breach or violation of, or a default under, its certificate of limited
partnership, partnership agreement, trust agreement, limited liability company
operating agreement, charter or bylaws, as the case may be, any agreement by
which such Partner or any of such Partner’s properties or any of its partners,
beneficiaries, trustees or stockholders, as the case may be, is or are bound, or
any statute, regulation, order or other law to which such Partner or any of such
Partner’s properties or any of its partners, trustees, beneficiaries or
stockholders, as the case may be, is or are subject, (iii) such Partner is a
“United States person” within the meaning of Section 7701(a)(30) of the Code and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms.

 

C.                                  Each Partner represents, warrants, and
agrees that it has acquired and continues to hold its interest in the
Partnership for its own account for investment only and not for the purpose of,
or with a view toward, the resale or distribution of all or any part thereof,
nor with a view toward selling or otherwise distributing such interest or any
part thereof at any particular time or under any predetermined circumstances. 
Each Partner further represents and warrants that it is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds it has invested
in the Partnership in what it understands to be a highly speculative and
illiquid investment.  Each Partner represents, warrants and agrees that such
Partner is an “accredited investor” (as such term is defined in Rule 501(a) of
Regulation D under the Securities Act).

 

D.                                 Each Partner acknowledges that (i) the OP
Units (and any REIT Shares that might be exchanged therefor) have not been
registered under the Securities Act and may not be transferred unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available (it being understood that the Partnership has no
intention of so registering the OP Units), (ii) a restrictive legend in the form
set forth in Exhibit D shall be placed on the certificates representing the OP
Units, and (iii) a notation shall be made in the appropriate records of the
Partnership indicating that the OP Units are subject to restrictions on
transfer.

 

- 17 -


 

E.                                   Each Limited Partner further represents,
warrants, covenants and agrees as follows:

 

(1)                              Except as provided in Exhibit E, at any time
such Partner actually or Constructively Owns a 25% or greater capital interest
or profits interest in the Partnership, it does not and will not, without the
prior written consent of the General Partner, actually own or Constructively Own
(a) with respect to any Tenant that is a corporation, any stock of such Tenant,
and (b) with respect to any Tenant that is not a corporation, any interests in
either the assets or net profits of such Tenant.

 

(2)                              Except as provided in Exhibit F, at any time
such Partner actually or Constructively Owns a 25% or greater capital interest
or profits interest in the Partnership, it does not, and agrees that it will not
without the prior written consent of the General Partner, actually own or
Constructively Own, any stock in the General Partner, other than any REIT Shares
or other shares of capital stock of the General Partner such Partner may acquire
as a result of an exchange of Tendered Units pursuant to Section 8.6, subject to
the ownership limitations set forth in the General Partner’s Charter.

 

(3)                              Upon request of the General Partner, it will
disclose to the General Partner the amount of REIT Shares or other shares of
capital stock of the General Partner that it actually owns or Constructively
Owns.

 

(4)                              It understands that if, for any reason, (a) the
representations, warranties or agreements set forth in E(1) or (2) above are
violated, or (b) the Partnership’s actual or Constructive Ownership of REIT
Shares or other shares of capital stock of the General Partner violates the
limitations set forth in the Charter, then (x) some or all of the Redemption
rights of the Partners may become non-exercisable, and (y) some or all of the
REIT Shares owned by the Partners may be automatically transferred to a trust
for the benefit of a charitable beneficiary, as provided in the Charter.

 

(5)                              Without the consent of the General Partner,
which may be given or withheld in its sole discretion, no Partner shall take any
action that would cause the Partnership at any time to have more than 100
partners (including as partners those persons indirectly owning an interest in
the Partnership through a partnership, limited liability company, S corporation
or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).

 

F.                                    The representations and warranties
contained in Sections 3.4 shall survive the execution and delivery of this
Agreement by each Partner and the dissolution and winding-up of the Partnership.

 

G.                                 Each Partner hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, which may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied.

 

Section 3.5                          Certain ERISA Matters.

 

Each Partner acknowledges that the Partnership is intended to qualify as a “real
estate operating company” (as such term is defined in the Plan Asset
Regulation).  The General Partner may structure

 

- 18 -


 

investments in, relationships with and conduct with respect to Investments and
any other assets of the Partnership so that the Partnership will be a “real
estate operating company” (as such term is defined in the Plan Asset
Regulation).

 

ARTICLE 4
CAPITAL CONTRIBUTIONS

 

Section 4.1                          Capital Contributions of the Partners.

 

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement.  The Partners shall own OP Units of the class or series and in the
amounts set forth in Exhibit A and shall have a Percentage Interest in the
Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, Capital Contributions,
the issuance of additional OP Units or similar events having an effect on a
Partner’s Percentage Interest.  Except as required by law, as otherwise provided
in Sections 4.3, 4.4 and 10.5, or as otherwise agreed to by a Partner and the
Partnership, no Partner shall be required or permitted to make any additional
Capital Contributions or loans to the Partnership.

 

Section 4.2                          Loans by Third Parties.

 

Subject to Section 4.3, the Partnership may incur Debt, or enter into other
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including, without limitation, in connection with any further acquisition of
Investments) with any Person that is not the General Partner upon such terms as
the General Partner determines appropriate; provided that, the Partnership shall
not incur any Debt that is recourse to the General Partner, except to the extent
otherwise agreed to by the General Partner in its sole discretion.

 

Section 4.3                          Additional Funding and Capital
Contributions.

 

A.                                 General.  The General Partner may, at any
time and from time to time determine that the Partnership requires additional
funds (“Additional Funds”) for the acquisition of additional Investments or for
such other Partnership purposes as the General Partner may determine. 
Additional Funds may be raised by the Partnership, at the election of the
General Partner, in any manner provided in, and in accordance with, the terms of
this Section 4.3.  No Person shall have any preemptive, preferential or similar
right or rights to subscribe for or acquire any Partnership Interest, except as
set forth in this Section 4.3.

 

B.                                  Issuance of Additional Partnership
Interests.  The General Partner, in its sole and absolute discretion, may raise
all or any portion of the Additional Funds by accepting additional Capital
Contributions of cash.  The General Partner may also accept additional Capital
Contributions of real property or any other non-cash assets.  In connection with
any such additional Capital Contributions (of cash or property), the General
Partner is hereby authorized to cause the Partnership from time to time to issue
to Partners (including the General Partner) or other Persons (including, without
limitation, in connection with the contribution of property to the Partnership)
additional OP Units or other Partnership Interests in one or more classes, or
one or more series of any of such classes, with such designations, preferences
and relative, participating, optional or other special rights, powers, and
duties, including rights, powers, and duties senior to then existing Limited
Partner Interests, all as shall be determined by the General Partner in its sole
and absolute discretion subject to Delaware law, and as set forth by amendment
to this Agreement, including without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction, and credit to such class or series of
Partnership Interests; (ii) the right of

 

- 19 -


 

each such class or series of Partnership Interests to share in Partnership
distributions; (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; and (iv) the
right to vote, including, without limitation, the Limited Partner approval
rights set forth in Section 11.2.A; provided, that no such additional OP Units
or other Partnership Interests shall be issued to the General Partner unless
either (a)(1) the additional Partnership Interests are issued in connection with
the grant, award, or issuance of shares of the General Partner pursuant to
Section 4.3.C below, which shares have designations, preferences, and other
rights (except voting rights) such that the economic interests attributable to
such shares are substantially similar to the designations, preferences and other
rights of the additional Partnership Interests issued to the General Partner in
accordance with this Section 4.3.B, and (2) the General Partner shall make a
Capital Contribution to the Partnership in an amount equal to the net proceeds
raised in connection with such issuance, or (b) the additional Partnership
Interests are issued to all Partners holding Partnership Interests in the same
class in proportion to their respective Percentage Interests in such class.  The
General Partner’s determination that consideration is adequate shall be
conclusive insofar as the adequacy of consideration relates to whether the
Partnership Interests are validly issued and paid.  In the event that the
Partnership issues additional Partnership Interests pursuant to this
Section 4.3.B, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4 and
Section 8.6) as it determines are necessary to reflect the issuance of such
additional Partnership Interests.  Without limiting the foregoing, the General
Partner is expressly authorized to cause the Partnership to issue OP Units for
less than fair market value, so long as the General Partner concludes in good
faith that such issuance of Partnership Interests is in the best interests of
the Partnership.

 

C.                                  Issuance of REIT Shares or Other Securities
by the General Partner.  The General Partner shall not issue any additional REIT
Shares, other shares of capital stock of the General Partner or New Securities
(other than REIT Shares issued pursuant to Section 8.6 or such shares, stock or
securities pursuant to a dividend or distribution (including any stock split) to
all of its stockholders or all of its stockholders who hold a particular class
of stock of the General Partner) unless (i) the General Partner shall cause the
Partnership to issue to the General Partner, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests thereof are substantially similar to those of the REIT Shares, other
shares of capital stock of the General Partner or New Securities issued by the
General Partner and (ii) the General Partner shall make a Capital Contribution
of the net proceeds from the issuance of such additional REIT Shares, other
shares of capital stock or New Securities, as the case may be, and from the
exercise of the rights contained in such additional New Securities, as the case
may be.  Without limiting the foregoing, the General Partner is expressly
authorized to issue REIT Shares, other shares of capital stock of the General
Partner or New Securities for no tangible value or for less than fair market
value, and the General Partner is expressly authorized to cause the Partnership
to issue to the General Partner corresponding Partnership Interests, so long as
(x) the General Partner concludes in good faith that such issuance of
Partnership Interests is in the interests of the Partnership; and (y) the
General Partner contributes all proceeds, if any, from such issuance and
exercise to the Partnership.  In connection with the General Partner’s initial
offering of REIT Shares, any other issuance of REIT Shares, other capital stock
of the General Partner or New Securities, the General Partner shall contribute
to the Partnership, any net proceeds raised in connection with such issuance;
provided, that the General Partner may use a portion of the net proceeds from
any offering to acquire OP Units or other assets (provided such other assets are
contributed to the Partnership pursuant to the terms of this Agreement; and
provided further that if the net proceeds actually received by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance then, except to the extent such net proceeds are used to acquire
OP Units, the General Partner shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the net
proceeds of such issuance plus the amount of such underwriter’s discount and
other

 

- 20 -


 

expenses paid by the General Partner (which discount and expense shall be
treated as an expense for the benefit of the Partnership for purposes of
Section 7.4)).

 

D.                                 Percentage Interest Adjustments in the Case
of Capital Contributions for OP Units.  Upon the acceptance of additional
Capital Contributions in exchange for OP Units, the Percentage Interest in such
OP Units shall be equal to a fraction, the numerator of which is equal to the
amount of cash and the Agreed Value of the Property contributed as of the time
such additional Capital Contributions are made (an “Adjustment Date”) and the
denominator of which is equal to the sum of (i) the Deemed Value of the
Partnership Interests of such class or series (computed as of the Business Day
immediately preceding the Adjustment Date) and (ii) the aggregate Agreed Value
of additional Capital Contributions contributed by all Partners and/or third
parties to the Partnership on such Adjustment Date in such class or series of
Partnership Interests.  The Percentage Interest of each other Partner holding
Partnership Interests of such class or series not making a full pro rata Capital
Contribution shall be adjusted to equal a fraction, the numerator of which is
equal to the sum of (i) the Deemed Partnership Interest Value of such Limited
Partner in respect of such class or series (computed as of the Business Day
immediately preceding the Adjustment Date) and (ii) the Agreed Value of
additional Capital Contributions, if any, made by such Partner to the
Partnership in such class or series of Partnership Interests as of such
Adjustment Date, and the denominator of which is equal to the sum of (i) the
Deemed Value of the Partnership Interests of such class or series (computed as
of the Business Day immediately preceding the Adjustment Date), plus (ii) the
aggregate Agreed Value of additional Capital Contributions contributed by all
Partners and/or third parties to the Partnership on such Adjustment Date in such
class or series.  Provided, however, solely for purposes of calculating a
Partner’s Percentage Interest pursuant to this Section 4.3.D, (i) in the case of
cash Capital Contributions by the General Partner funded by an offering of REIT
Shares or other shares of capital stock of the General Partner and (ii) in the
case of the contribution of properties by the General Partner which were
acquired by the General Partner in exchange for REIT Shares or other shares of
capital stock of the General Partner immediately prior to such contribution, the
General Partner shall be issued a number of OP Units equal and corresponding to
the number of such shares issued by the General Partner in exchange for such
cash or Investments, the OP Units held by the other Partners shall not be
adjusted, and the Partners’ Percentage Interests shall be adjusted accordingly. 
The General Partner shall promptly give each Partner written notice of its
Percentage Interest, as adjusted.

 

E.                                   Reinvestment of Special General Partner
Distributions.  The Special General Partner, in its sole and absolute
discretion, may elect, on an annual basis, to reinvest all, or any portion, of
the distributions of Available Cash and Capital Proceeds it receives under
Section 5.1 in the Partnership in exchange for the issuance of OP Units.  If the
Special General Partner elects to reinvest any portion of Available Cash and
Capital Proceeds distributed to the Special General Partner under this
Agreement, the Special General Partner shall be treated no differently than any
Limited Partner making a Capital Contribution to the Partnership under
Section 4.3.

 

Section 4.4                          Other Contribution Provisions.

 

With the consent of the General Partner, in its sole discretion, one or more
Limited Partners may enter into agreements with the Partnership, in the form of
a guarantee or contribution agreement, which have the effect of providing a
guarantee of certain obligations of the Partnership.

 

Section 4.5                          No Preemptive Rights.

 

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) providing funds to the Partnership or (ii) issuance or
sale of any OP Units or other Partnership Interests.

 

- 21 -


 

Section 4.6                          No Interest; No Return.

 

No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account.  Except as provided herein or by law, no Partner
shall have any right to demand or receive the return of its Capital Contribution
from the Partnership.

 

Section 4.7                          Profits Interest of Special General
Partner.

 

To the extent that the Special General Partner receives a Partnership Interest
with a disproportionate interest in Partnership Net Income or Net Loss, such
Partnership Interest shall be treated as a “profits interest” received for
services rendered, or to be rendered, within the meaning of IRS Rev. Proc.
93-27, 1993-2 C.B. 343.

 

ARTICLE 5
DISTRIBUTIONS

 

Section 5.1                          Requirement and Characterization of
Distributions.

 

The General Partner shall cause the Partnership to distribute at least quarterly
all, or such portion as the General Partner may in its discretion determine,
Available Cash and Capital Proceeds generated by the Partnership to the Partners
who are Partners on the applicable Partnership Record Date with respect to such
distribution, in the following order and priority; provided, however, that the
Partnership, acting as agent for the General Partner, shall transfer any amounts
relating to the Partnership’s investment in a closed-ended, real estate,
investment fund, named “M DUE” (the “Italian Fund Investment”) to the General
Partner in accordance with Section 5.1.A.(1) promptly following receipt thereof:

 

A.                                 Available Cash.

 

(1)                              First, ninety (90%) of all amounts received by
the Partnership from the Italian Fund Investment shall be transferred to the
General Partner promptly after the Partnership receives such amounts;

 

(2)                              Second, Available Cash from Long-Term Net
Leased Properties shall be distributed ten percent (10%) to the Special General
Partner, and ninety percent (90%) to the Partners in proportion to their
respective Percentage Interests; provided, however, that distributions to the
General Partner shall be reduced by all amounts previously received by the
Partnership on behalf of the General Partner and transferred to the General
Partner during the applicable quarter pursuant to Section 5.1.A.(1), as such
amounts do not constitute Available Cash or Capital Proceeds;

 

(3)                              Third, Available Cash from Real Estate Related
Loans shall be distributed one hundred percent (100%) to the Special General
Partner in an amount equal to the lesser of (i) ten percent (10%) of Available
Cash from Real Estate Related Loans, or (ii) twenty percent (20%) of Available
Cash from Real Estate Related Loans in excess of five percent (5%) of Available
Cash from Real Estate Related Loans; and any remaining Available Cash from Real
Estate Related Loans shall be distributed to the Partners in proportion to their
respective Percentage Interests;

 

(4)                              Fourth, Available Cash from Real Estate
Securities shall be distributed one hundred percent (100%) to the Partners in
proportion to their respective Percentage Interests; and

 

- 22 -


 

(5)                              Fifth, Available Residual Cash shall be
distributed ten percent (10%) to the Special General Partner, and ninety percent
(90%) to the Partners in proportion to their respective Percentage Interests.

 

B.                                  Distribution of Capital Proceeds.  Subject
to Section 5.1C, and Section 13.2, distributions of Capital Proceeds shall be
made as follows:

 

(1)                              First, Capital Proceeds shall be distributed
one hundred percent (100%) to the General Partner until the General Partner has
received distributions under this Section 5.1.B(1) equal to the General Partner
Unpaid Priority Return;

 

(2)                              Second, Capital Proceeds shall be distributed
one hundred percent (100%) to the General Partner until the General Partner Net
Current Investment has been reduced to zero; and

 

(3)                              Third, any remaining Capital Proceeds shall be
distributed fifteen percent (15%) to the Special General Partner and eighty-five
percent (85%) to the Partners in proportion to their respective Percentage
Interests.

 

Notwithstanding any other provision of this Article 5 to the contrary, the
General Partner shall take such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with its qualification as a REIT, to
cause the Partnership to distribute sufficient amounts to enable the General
Partner, for so long as the General Partner has determined to qualify as a REIT,
to pay stockholder dividends that will (a) satisfy the requirements for
qualifying as a REIT under the Code and Regulations (“REIT Requirements”), and
(b) except to the extent otherwise determined by the General Partner, avoid the
imposition of any federal income or excise tax liability on the General Partner.

 

C.                                  Distribution of Capital Proceeds – Change of
Control Event.  As soon as possible following the occurrence of a Change of
Control Event, the General Partner, or its successor in interest, shall cause
the Partnership, or its successor in interest, to make a special distribution of
Capital Proceeds to the Special General Partner in an amount equal to the
Capital Proceeds distributable solely to the Special General Partner under
Section 5.1.B if the Partnership sold all of its assets for their fair value
(less the amount of all indebtedness secured by such assets and less any fees
payable to the Advisor under the Advisory Agreement) immediately prior to the
Change of Control Event and distributed the net proceeds from such sale to the
Partners pursuant to Section 5.1.B.  The fair value of any Property shall be its
value as determined by an Appraisal.  To avoid duplicating distributions made to
the Special General Partner, the General Partner shall take into account
distributions made to the Special General Partner pursuant to this Section 5.1C
pursuant to this Section 5.1.C in determining the appropriate amount of any
subsequent distributions of Capital Proceeds to the Special General Partner
under Section 5.1.B(3).

 

Section 5.2                          Distributions in Kind.

 

Except as expressly provided herein, no right is given to any Partner to demand
and receive property other than cash.  The General Partner may determine, in its
sole and absolute discretion, to make a distribution in-kind to the Partners of
Partnership assets, and such assets shall be distributed in such a fashion as to
ensure that the fair market value is distributed and allocated in accordance
with Articles 5, 6 and 10.

 

Section 5.3                          Distributions upon Liquidation.

 

Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Partners in accordance with Section 13.2.

 

- 23 -


 

Section 5.4                          Distributions to Reflect Issuance of
Additional Partnership Interests.

 

In the event that the Partnership issues additional Partnership Interests to the
General Partner, the Special General Partner, or any Additional Limited Partner
pursuant to Section 4.3.B, 4.3.C, or 4.3E, the General Partner shall make such
revisions to this Article 5 as it determines are necessary to reflect the
issuance of such additional Partnership Interests.  In the absence of any
agreement to the contrary, an Additional Limited Partner shall be entitled to
the distributions set forth in Section 5.1 (without regard to this Section 5.4)
with respect to the period during which the closing of its contribution to the
Partnership occurs, multiplied by a fraction the numerator of which is the
number of days from and after the date of such closing through the end of the
applicable period, and the denominator of which is the total number of days in
such period.

 

Section 5.5                          Distribution Limitation.

 

Notwithstanding any other provision in this Article 5, the General Partner shall
have the power, in its reasonable discretion, to adjust the distributions to the
Special General Partner to the extent necessary to avoid violations of the
“2%/25% Guidelines” as described in the Advisory Agreement.

 

ARTICLE 6
ALLOCATIONS

 

Section 6.1                          Timing and Amount of Allocations of Net
Income and Net Loss.

 

Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Partnership Year of the Partnership as of the end of each
such year.  Subject to the other provisions of this Article 6, an allocation to
a Partner of a share of Net Income or Net Loss shall be treated as an allocation
of the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Income or Net Loss.

 

Section 6.2                          General Allocations.

 

A.                                 Allocation of Net Income and Net Loss Other
Than From a Capital Transaction.

 

(1)                              Net Income other than from a Capital
Transaction.  Except as otherwise provided in Section 6.3, Net Income other than
from a Capital Transaction for any Partnership Year shall be allocated to the
Partners in the following manner and order of priority:

 

(a)                               First, Net Income from the Italian Fund
Investment shall be allocated ten percent (10%) to the Special General Partner,
and ninety percent (90%) to the Partners in proportion to their respective
Percentage Interests;

 

(b)                              Second, Net Income from Long-Term Net Leased
Properties shall be allocated ten percent (10%) to the Special General Partner,
and ninety percent (90%) to the Partners in proportion to their respective
Percentage Interests;

 

(c)                               Third, Net Income from Real Estate Related
Loans shall be allocated one hundred percent (100%) to the Special General
Partner in an amount equal to the lesser of (i) ten percent (10%) of Net Income
from Real Estate Related Loans, or (ii) twenty percent (20%) of Net Income from
Real Estate Related Loans in excess of five percent (5%) of Net Income from Real
Estate Related Loans; and any remaining Net Income from Real Estate Related
Loans shall be allocated to the Partners in proportion to their respective
Percentage Interests;

 

- 24 -


 

(d)                              Fourth, Net Income from Real Estate Securities
shall be allocated one hundred percent (100%) to the Partners in proportion to
their respective Percentage Interests; and

 

(e)                               Fifth, Net Residual Income shall be allocated
ten percent (10%) to the Special General Partner, and ninety percent (90%) to
the Partners in proportion to their respective Percentage Interests.

 

(2)                              Net Loss other than from a Capital
Transaction.  Except as otherwise provided in Section 6.3, Net Loss other than
from a Capital Transaction for any Partnership Year shall be allocated to the
Partners in the following manner and order of priority:

 

(a)                               First, to the Partners, in proportion to their
relative allocations of Net Income other than from a Capital Transaction
pursuant to Section 6.2.A(1) until the aggregate allocations of Net Loss other
than from a Capital Transaction pursuant to this Section 6.2.A(2) for all
Partnership Years equal the aggregate allocations of Net Income other than from
a Capital Transaction pursuant to Section 6.2.A(1) for all prior Partnership
Years;

 

(b)                              Second, to the Partners in proportion to their
respective Adjusted Capital Account Balances until the Adjusted Capital Account
Balance of each such Partner is zero; and

 

(c)                               Third, to each of the Partners in proportion
to their respective Percentage Interests.

 

B.                                  Allocation of Net Income and Net Loss From a
Capital Transaction

 

(1)                              Net Income from a Capital Transaction.  Except
as otherwise provided in Section 6.3, Net Income from a Capital Transaction for
any Partnership Year shall be allocated to the Partners in the following manner
and order of priority:

 

(a)                               First, to the Partners, in proportion to their
relative allocations of Net Loss from a Capital Transaction pursuant to
Section 6.2.B(2)(b) and (c) until the aggregate allocations of Net Income from a
Capital Transaction pursuant to this Section 6.2.B(1)(a) for all Partnership
Years equal the aggregate allocations of Net Loss from a Capital Transaction
pursuant to Section 6.2.B(2)(b) and (c) for all prior Partnership Years;

 

(b)                              Second, after taking into account
Section 6.2.B(1)(a), one hundred percent (100%) to those Partners with negative
balances in their Capital Accounts in excess of their shares of Partnership
Minimum Gain and Partner Minimum Gain attributable to Partner Nonrecourse Debt,
in proportion to such excess negative balances, until no Partner has a negative
balance in its Capital Account in excess of its share of Partnership Minimum
Gain and Partner Minimum Gain attributable to Partner Nonrecourse Debt;

 

(c)                               Third, one hundred percent (100%) to the
General Partner until the Adjusted Capital Account Balance of the General
Partner equals the sum of the General Partner Net Current Investment and the
General Partner Unpaid Priority Return; and

 

(d)                              Fourth, fifteen percent (15%) to the Special
General Partner, and eighty-five percent (85%) to the Partners in proportion to
their respective Percentage Interests.

 

- 25 -


 

(2)                              Net Loss from a Capital Transaction.  Except as
otherwise provided in Section 6.3, Net Loss from a Capital Transaction for any
Partnership Year shall be allocated to the Partners in the following manner and
order of priority:

 

(a)                               First, to the Partners, in proportion to their
relative allocations of Net Income from a Capital Transaction pursuant to
Section 6.2.B(1)(d) until the aggregate allocations of Net Loss from a Capital
Transaction pursuant to this Section 6.2.B(2)(a) for all Partnership Years equal
the aggregate allocations of Net Income from a Capital Transaction pursuant to
Section 6.2.B(1)(d) for all prior Partnership Years;

 

(b)                              Second, to the Partners in proportion to their
respective Adjusted Capital Account Balances until the Adjusted Capital Account
Balance of each such Partner is zero; and

 

(c)                               Third, to the Partners in proportion to their
respective Percentage Interests.

 

C.                                  Allocations to Reflect Issuance of
Additional Partnership Interests.  In the event that the Partnership issues
additional Partnership Interests to the General Partner, the Special General
Partner, a Limited Partner or any Additional Limited Partner pursuant to
Section 4.3, the General Partner shall make such revisions to this Section 6.2
as it determines are necessary to reflect the terms of the issuance of such
additional Partnership Interests, including making preferential allocations to
certain classes of Partnership Interests, in accordance with any method selected
by the General Partner.

 

D.                                 Allocations Related to a Change of Control
Event.  If a Change of Control Event occurs, the Partnership shall allocate Net
Income from a Capital Transaction first to the Special General Partner in an
amount equal to the Net Income from a Capital Transaction allocable to the
Special General Partner under Section 6.2B(1) if the Partnership sold all of its
assets on the date of the Change of Control Event for their fair value (less the
amount of all indebtedness secured by such assets and less any fees payable to
the Advisor under the Advisory Agreement) immediately prior to the Change of
Control Event and allocated the gain from such sale to the Partners pursuant to
Section 6.2.B(1).  To avoid duplicating allocations to the Special General
Partner, the General Partner shall take into account allocations made to the
Special General Partner pursuant to this Section 6.2.D in determining the
appropriate amount of any subsequent allocations of Net Income from a Capital
Transaction to the Special General Partner under Section 6.2.B(1).

 

Section 6.3                          Regulatory Allocations.

 

Notwithstanding the foregoing provisions of this Article 6:

 

(i)                                  Minimum Gain Chargeback.  Except as
otherwise provided in Regulations Section 1.704-2(f), notwithstanding the
provisions of Section 6.2, or any other provision of this Article 6, if there is
a net decrease in Partnership Minimum Gain during any Partnership Year, each
Partner shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g).  Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto.  The items to be allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2).  This Section 6.3(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulation Section 1.704-2(f) which shall be
controlling in the event of a conflict between such Regulation and this
Section 6.3(i).

 

- 26 -


 

(ii)                              Partner Minimum Gain Chargeback.  Except as
otherwise provided in Regulations Section 1.704-2(i)(4), and notwithstanding the
provisions of Section 6.2, or any other provision of this Article 6 (except
Section 6.3(i)), if there is a net decrease in Partner Minimum Gain attributable
to a Partner Nonrecourse Debt during any Partnership Year, each Partner who has
a share of the Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4). 
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto. 
The items to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2).  This Section 6.3(ii) is intended to
qualify as a “chargeback of partner nonrecourse debt minimum gain” within the
meaning of Regulation Section 1.704-2(i) which shall be controlling in the event
of a conflict between such Regulation and this Section 6.3(ii).

 

(iii)                          Nonrecourse Deductions and Partner Nonrecourse
Deductions.  Any Nonrecourse Deductions for any Partnership Year shall be
specially allocated to the Partners in accordance with their respective
Percentage Interests.  Any Partner Nonrecourse Deductions for any Partnership
Year shall be specially allocated to the Partner(s) who bears the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations
Sections 1.704-2(b)(4) and 1.704-2(i).

 

(iv)                          Qualified Income Offset.  If any Partner
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to the Partner in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of the Partner as quickly as possible provided that an
allocation pursuant to this Section 6.3(iv) shall be made if and only to the
extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided in this Article 6 have been tentatively made as
if this Section 6.3(iv) were not in this Agreement.  It is intended that this
Section 6.3(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations 1.704-1(b)(2)(ii)(d), which shall be controlling in
the event of a conflict between such Regulations and this Section 6.3(iv).

 

(v)                              Gross Income Allocation.  In the event any
Partner has a deficit Capital Account at the end of any Partnership Year which
is in excess of the sum of (1) the amount (if any) such Partner is obligated to
restore to the Partnership, and (2) the amount such Partner is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Partner shall be specially allocated items of Partnership income and
gain in the amount of such excess as quickly as possible, provided, that an
allocation pursuant to this Section 6.3(v) shall be made if and only to the
extent that such Partner would have a deficit Capital Account in excess of such
sum after all other allocations provided in this Article 6 have been tentatively
made as if this Section 6.3(v) and Section 6.3(iv) were not in this Agreement.

 

(vi)                          Limitation on Allocation of Net Loss.  To the
extent any allocation of Net Loss would cause or increase an Adjusted Capital
Account Deficit as to any Partner, such allocation of Net Loss shall be
reallocated among the other Partners in accordance with their respective
Percentage Interests, subject to the limitations of this Section 6.3(vi).

 

(vii)                      Section 754 Adjustment.  To the extent an adjustment
to the adjusted tax basis of any Partnership asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to

 

- 27 -


 

Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Partner in complete liquidation of
his interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Partners in accordance with
their interests in the Partnership in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(viii)                  Curative Allocation.  The allocations set forth in
Sections 6.3(i),(ii),(iii),(iv),(v),(vi), and (vii)(the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2. 
Notwithstanding the provisions of Sections 6.1 and 6.2, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Partners so that, to the extent possible, the
net amount of such allocations of other items and the Regulatory Allocations to
each Partner shall be equal to the net amount that would have been allocated to
each such Partner if the Regulatory Allocations had not occurred.  For purposes
of determining a Partner’s proportional share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3), each Partner’s interest in Partnership profits shall be
such Partner’s Percentage Interest.

 

Section 6.4                          Tax Allocations.

 

A.                                 In General.  Except as otherwise provided in
this Section 6.4, for income tax purposes each item of income, gain, loss and
deduction (collectively, “Tax Items”) shall be allocated among the Partners in
the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Sections 6.2 and 6.3.

 

B.                                  Allocations Respecting
Section 704(c) Revaluations.  Notwithstanding Section 6.4.A, Tax Items with
respect to Partnership property that is contributed to the Partnership by a
Partner with a Gross Asset Value that differs from its adjusted tax basis in the
hands of the Contributing Partner immediately preceding the date of contribution
shall be allocated among the Partners for income tax purposes pursuant to
Regulations promulgated under Section 704(c) of the Code, so as to take into
account the variation between book Capital Accounts and tax capital accounts. 
The Partnership shall account for such variation under the “traditional method”
under Regulations Section 1.704-3(b) with respect to Partnership property that
is contributed to the Partnership in connection with the General Partner’s
initial offering.  With respect to other properties contributed to the
Partnership, the Partnership shall account for such variation under any
reasonable method consistent with Section 704(c) of the Code and the applicable
regulations as chosen by the General Partner.  In the event the Gross Asset
Value of any Partnership asset is adjusted pursuant to subparagraph (b) of the
definition of Gross Asset Value (provided in Article 1), subsequent allocations
of Tax Items with respect to such asset shall take account of the variation, if
any, between the adjusted basis of such asset and its Gross Asset Value in the
same manner as under Section 704(c) of the Code and the applicable regulations
consistent with the requirements of Regulations
Section 1.704-1(b)(2)(iv)(g) using any method approved under Section 704(c) of
the Code and the applicable regulations as chosen by the General Partner.

 

- 28 -


 

ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1                          Management.

 

A.                                 Except as otherwise expressly provided in
this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership.  The General
Partner may not be removed by the Limited Partners with or without cause, except
with the consent of the General Partner.  In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or which are granted to the General Partner under any other provision of
this Agreement, the General Partner, subject to the other provisions hereof
including Sections 7.3 and 11.2, shall have full power and authority to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership (including, without limitation, all actions consistent with allowing
the General Partner at all times to qualify as a REIT unless the General Partner
voluntarily terminates its REIT status), to exercise all powers set forth in
Section 3.2 and to effectuate the purposes set forth in Section 3.1, including,
without limitation:

 

(1)                              the making of any expenditures, the lending or
borrowing of money (including, without limitation, making prepayments on loans
and borrowing money to permit the Partnership to make distributions to its
Partners in such amounts as will permit the General Partner (so long as the
General Partner has determined to qualify as a REIT) to avoid the payment of any
federal income tax (including, for this purpose, any excise tax pursuant to
Section 4981 of the Code) and to make distributions to its stockholders
sufficient to permit the General Partner to maintain REIT status), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by mortgage, deed of trust or other lien or encumbrance on all or any of
the Partnership’s assets) and the incurring of any obligations it deems
necessary for the conduct of the activities of the Partnership;

 

(2)                              the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership, the
registration of any class of securities of the Partnership under the Exchange
Act, and the listing of any debt securities of the Partnership on any exchange;

 

(3)                              subject to the provisions of Section 11.2, the
acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any assets of the Partnership or the merger or other combination of
the Partnership with or into another entity;

 

(4)                              the acquisition, disposition, mortgage, pledge,
encumbrance or hypothecation of all or any assets of the Partnership, and the
use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms it sees fit, including, without limitation, the financing of the conduct
or the operations of the General Partner or the Partnership, the lending of
funds to other Persons (including, without limitation, the General Partner or
any Subsidiaries of the Partnership) and the repayment of obligations of the
Partnership, any of its Subsidiaries and any other Person in which it has an
equity investment, and the making of capital contributions to its Subsidiaries;

 

(5)                              the management, operation, leasing,
landscaping, repair, alteration, demolition or improvement of any real property
or improvements owned by the Partnership or any Subsidiary of the Partnership;

 

- 29 -


 

(6)                              the negotiation, execution, and performance of
any contracts, leases, conveyances or other instruments that the General Partner
considers useful or necessary to the conduct of the Partnership’s operations or
the implementation of the General Partner’s powers under this Agreement,
including contracting with contractors, developers, consultants, accountants,
legal counsel, other professional advisors and other agents and the payment of
their expenses and compensation out of the Partnership’s assets;

 

(7)                              the distribution of Partnership cash or other
Partnership assets in accordance with this Agreement;

 

(8)                              the establishment of one or more divisions of
the Partnership, the selection and dismissal of employees of the Partnership
(including, without limitation, employees having titles such as “president,”
“vice president,” “secretary” and “treasurer”), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, the determination
of their compensation and other terms of employment or hiring, including waivers
of conflicts of interest and the payment of their expenses and compensation out
of the Partnership’s assets;

 

(9)                              the maintenance of such insurance for the
benefit of the Partnership and the Partners and directors and officers of the
Partnership or the General Partner as it deems necessary or appropriate;

 

(10)                      the formation of, or acquisition of an interest in,
and the contribution of property to, any further limited or general
partnerships, limited liability companies, joint ventures, corporations or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to any Subsidiary
and any other Person in which it has an equity investment from time to time);
provided, that, as long as the General Partner has determined to continue to
qualify as a REIT, the Partnership may not engage in any such formation,
acquisition or contribution that could cause the General Partner to fail to
qualify as a REIT;

 

(11)                      the control of any matters affecting the rights and
obligations of the Partnership, including the settlement, compromise, submission
to arbitration or any other form of dispute resolution, or abandonment of, any
claim, cause of action, liability, debt or damages, due or owing to or from the
Partnership, the commencement or defense of suits, legal proceedings,
administrative proceedings, arbitration or other forms of dispute resolution,
and the representation of the Partnership in all suits or legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolution,
the incurring of legal expense, and the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(12)                      the undertaking of any action in connection with the
Partnership’s direct or indirect investment in any Person (including, without
limitation, contributing or loaning Partnership funds to, incurring indebtedness
on behalf of, or guarantying the obligations of any such Persons);

 

(13)                      subject to the other provisions in this Agreement, the
determination of the fair market value of any Partnership property distributed
in kind using such reasonable method of valuation as it may adopt, provided,
that such methods are otherwise consistent with requirements of this Agreement;

 

(14)                      the management, operation, leasing, landscaping,
repair, alteration, demolition or improvement of any real property or
improvements owned by the Partnership or any

 

- 30 -


 

Subsidiary of the Partnership or any Person in which the Partnership has made a
direct or indirect equity investment;

 

(15)                      holding, managing, investing and reinvesting cash and
other assets of the Partnership;

 

(16)                      the collection and receipt of revenues and income of
the Partnership;

 

(17)                      the exercise, directly or indirectly through any
attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

(18)                      the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

(19)                      the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest pursuant to contractual or other
arrangements with such Person;

 

(20)                      the making, execution and delivery of any and all
deeds, leases, notes, deeds to secure debt, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary or
appropriate in the judgment of the General Partner for the accomplishment of any
of the powers of the General Partner enumerated in this Agreement;

 

(21)                      the issuance of additional Partnership Interests, as
appropriate, in connection with the contribution of Additional Funds pursuant to
Section 4.3;

 

(22)                      the distribution of cash to acquire OP Units held by a
Limited Partner in connection with a Limited Partner’s exercise of its
Redemption Right under Section 8.6 hereof;

 

(23)                      the amendment and restatement of Exhibit A hereto to
reflect accurately at all times the Capital Contributions and Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
OP Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which amendment and restatement, notwithstanding
anything in this Agreement to the contrary, shall not be deemed an amendment to
this Agreement, as long as the matter or event being reflected in Exhibit A
hereto otherwise is authorized by this Agreement;

 

(24)                      the taking of any and all acts and things necessary or
prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” under Section 7704 of the Code; and

 

(25)                      the delegation to another Person of any powers now or
hereafter granted to the General Partner.

 

B.                                  Each of the Limited Partners agrees that the
General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the

 

- 31 -


 

Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provisions of this Agreement (except as provided in
Section 7.3 or 11.2), the Act or any applicable law, rule or regulation to the
fullest extent permitted under the Act or other applicable law, rule or
regulation.  The execution, delivery or performance by the General Partner or
the Partnership of any agreement authorized or permitted under this Agreement
shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.

 

C.                                  At all times from and after the date hereof,
the General Partner may cause the Partnership to obtain and maintain
(i) casualty, liability and other insurance on the Investments and
(ii) liability insurance for the Indemnities hereunder.

 

D.                                 At all times from and after the date hereof,
the General Partner may cause the Partnership to establish and maintain working
capital and other reserves in such amounts as the General Partner, in its sole
and absolute discretion, deems appropriate and reasonable from time to time.

 

E.                                   Each of the Limited Partners acknowledges
that, in exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to, take into account the tax consequences to
any Partner (including the General Partner) of any action taken (or not taken)
by the General Partner.  The General Partner and the Partnership shall not have
liability to a Partner under this Agreement as a result of any income tax
liability incurred by a Limited Partner as a result of an action (or inaction)
by the General Partner pursuant to its authority under this Agreement.  There
may be circumstances in which the fiduciary duties that the General Partner owes
to the Limited Partners conflicts with any duties that the officers and
directors of General Partner owe to its stockholders.  For so long as the
General Partner owns a controlling interest in the Partnership, any such
conflict that cannot be resolved in a manner not adverse to either the
stockholders or the Limited Partners shall be resolved in favor of the General
Partner’s stockholders.

 

F.                                    Except as otherwise provided herein, to
the extent the duties of the General Partner require expenditures of funds to be
paid to third parties, the General Partner shall not have any obligations
hereunder except to the extent that Partnership funds are reasonably available
to it for the performance of such duties, and nothing herein contained shall be
deemed to authorize or require the General Partner, in its capacity as such, to
expend its individual funds for payment to third parties or to undertake any
individual liability or obligation on behalf of the Partnership.

 

Section 7.2                          Certificate of Limited Partnership.

 

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own
property.  Subject to the terms of Section 8.5.A(4), the General Partner shall
not be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Limited Partner.  The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents as may be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware, any other state, or the District of
Columbia or other jurisdiction, in which the Partnership may elect to do
business or own property.

 

- 32 -


 

Section 7.3                          Restrictions on General Partner’s
Authority.

 

A.                                 The General Partner may not take any action
in contravention of an express prohibition or limitation of this Agreement
without the written Consent of the Limited Partners and the Special General
Partner, and may not (i) perform any act that would subject a Limited Partner to
liability as a general partner in any jurisdiction or any other liability except
as provided herein or under the Act; or (ii) enter into any contract, mortgage,
loan or other agreement that prohibits or restricts, or has the effect of
prohibiting or restricting, the ability of a Limited Partner to exercise its
rights to a Redemption in full, except in each case with the written consent of
such Limited Partner.

 

B.                                  The General Partner shall not, without the
prior Consent of the Partners (in addition to any Consent of the Limited
Partners required by any other provision hereof), or except as provided in
Section 7.3.D, amend, modify or terminate this Agreement.

 

C.                                  The General Partner may not cause the
Partnership to take any action which the General Partner would be prohibited
from taking directly under the General Partner’s bylaws as in effect from time
to time.

 

D.                                 Notwithstanding Section 7.3.B, the General
Partner shall have the exclusive power to amend this Agreement as may be
required to facilitate or implement any of the following purposes:

 

(1)                              to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(2)                              to reflect the issuance of additional
Partnership Interests pursuant to Sections 4.3.B, 5.4 and 6.2B. or the
admission, substitution, termination, or withdrawal of Partners in accordance
with this Agreement (which may be effected through the replacement of Exhibit A
with an amended Exhibit A);

 

(3)                              to set forth or amend the designations, rights,
powers, duties and preferences of the holders of any additional Partnership
Interests issued pursuant to Article 4;

 

(4)                              to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement;

 

(5)                              to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law;

 

(6)                              to reflect such changes as are reasonably
necessary for the General Partner to maintain its status as a REIT, including
changes which may be necessitated due to a change in applicable law (or an
authoritative interpretation thereof) or a ruling of the IRS;

 

(7)                              to modify, as set forth in the definition of
“Capital Account,” the manner in which Capital Accounts are computed; and

 

- 33 -


 

(8)                              to amend or modify any provision of this
Agreement to reflect a statutory or regulatory change regarding the federal
income tax treatment of the “profits interest” of the Special General Partner or
to ensure that the receipt of the Special General Partner’s profits interest
will not result in taxation to the Special General Partner.

 

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.D is taken.

 

E.                                   Notwithstanding Sections 7.3.B and 7.3.D,
this Agreement shall not be amended with respect to any Partner adversely
affected, and no action may be taken by the General Partner, without the Consent
of such Partner adversely affected if such amendment or action would (i) convert
a Limited Partner’s interest in the Partnership into a general partner’s
interest (except as the result of the General Partner acquiring such interest),
(ii) modify the limited liability of a Limited Partner, (iii) alter rights of
the Partner to receive distributions pursuant to Article 5 or Section 13.2.A(4),
or the allocations specified in Article 6 (except as permitted pursuant to
Sections 4.3, 5.4, 6.2.B and Section 7.3.D(3)), (iv) materially alter or modify
the rights to a Redemption or the REIT Shares Amount as set forth in
Section 8.6, and related definitions hereof, or (v) amend this Section 7.3.E. 
Further, no amendment may alter the restrictions on the General Partner’s
authority set forth elsewhere in this Section 7.3 or in Section 11.2.A without
the Consent specified in such section.  This Section 7.3.E does not require
unanimous consent of all Partners adversely affected unless the amendment is to
be effective against all partners adversely affected.

 

Section 7.4                          Reimbursement of the General Partner.

 

A.                                 Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles 5 and 6
regarding distributions, payments and allocations to which it may be entitled),
the General Partner shall not be compensated for its services as general partner
of the Partnership.

 

B.                                  The Partnership shall be responsible for and
shall pay all expenses relating to the Partnership’s and the General Partner’s
organization, the ownership of its assets and its operations.  The General
Partner is hereby authorized to pay compensation for accounting, administrative,
legal, technical, management and other services rendered to the Partnership. 
Except to the extent provided in this Agreement, the General Partner and its
Affiliates shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine in its sole and absolute discretion, for all
expenses that the General Partner and its Affiliates incur relating to the
ownership and operation of, or for the benefit of, the Partnership (including,
without limitation, administrative expenses); provided, that the amount of any
such reimbursement shall be reduced by any interest earned by the General
Partner with respect to bank accounts or other instruments or accounts held by
it on behalf of the Partnership.  The Partners acknowledge that all such
expenses of the General Partner are deemed to be for the benefit of the
Partnership.  Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.7 hereof.  In the event
that certain expenses are incurred for the benefit of the Partnership and other
entities (including the General Partner), such expenses will be allocated to the
Partnership and such other entities in such a manner as the General Partner in
its sole and absolute discretion deems fair and reasonable.  All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Partnership incurred on its behalf, and not as expenses of
the General Partner.

 

C.                                  If the General Partner shall elect to
purchase from its stockholders REIT Shares for the purpose of delivering such
REIT Shares to satisfy an obligation under any dividend reinvestment program
adopted by the General Partner, any employee stock purchase plan adopted by the
General

 

- 34 -


 

Partner, or any similar obligation or arrangement undertaken by the General
Partner in the future or for the purpose of retiring such REIT Shares, the
purchase price paid by the General Partner for such REIT Shares and any other
expenses incurred by the General Partner in connection with such purchase shall
be considered expenses of the Partnership and shall be advanced to the General
Partner or reimbursed to the General Partner, subject to the condition that: 
(i) if such REIT Shares subsequently are sold by the General Partner, the
General Partner shall pay to the Partnership any proceeds received by the
General Partner for such REIT Shares (which sales proceeds shall include the
amount of dividends reinvested under any dividend reinvestment or similar
program; provided, that a transfer of REIT Shares for OP Units pursuant to
Section 8.6 would not be considered a sale for such purposes); and (ii) if such
REIT Shares are not retransferred by the General Partner within thirty (30) days
after the purchase thereof, or the General Partner otherwise determines not to
retransfer such REIT Shares, the General Partner, shall cause the Partnership to
redeem a number of OP Units held by the General Partner equal to the number of
such REIT Shares, as adjusted (x) pursuant to Section 7.5 (in the event the
General Partner acquires material assets, other than on behalf of the
Partnership) and (y) for stock dividends and distributions, stock splits and
subdivisions, reverse stock splits and combinations, distributions of rights,
warrants or options, and distributions of evidences of indebtedness or assets
relating to assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership (in which case such advancement or reimbursement
of expenses shall be treated as having been made as a distribution in redemption
of such number of OP Units held by the General Partner).

 

D.                                 As set forth in Section 4.3, the General
Partner shall be treated as having made a Capital Contribution in the amount of
all expenses that it incurs relating to the General Partner’s offering of REIT
Shares, other shares of capital stock of the General Partner or New Securities.

 

E.                                   If and to the extent any reimbursements to
the General Partner pursuant to this Section 7.4 constitute gross income of the
General Partner (as opposed to the repayment of advances made by the General
Partner on behalf of the Partnership), such amounts shall constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Partnership and all Partners, and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

Section 7.5                          Outside Activities of the General Partner.

 

A.                                 Except in connection with a transaction
authorized in Section 11.2, without the Consent of the Limited Partners, the
General Partner shall not, directly or indirectly, enter into or conduct any
business, other than in connection with the ownership, acquisition and
disposition of Partnership Interests as a General Partner and the management of
the business of the Partnership, its operation as a public reporting company
with a class (or classes) of securities registered under the Exchange Act, its
operation as a REIT and such activities as are incidental to the same.  Without
the Consent of the Limited Partners, the General Partner shall not, directly or
indirectly, participate in or otherwise acquire any interest in any real or
personal property, except its General Partner Interest, its minority interest in
any Subsidiary Partnership(s) that the General Partner holds in order to
maintain such Subsidiary Partnership’s status as a partnership, and such bank
accounts, similar instruments or other short term investments as it deems
necessary to carry out its responsibilities contemplated under this Agreement
and the Charter.  In the event the General Partner desires to contribute cash to
any Subsidiary Partnership to acquire or maintain an interest of 1% or less in
the capital of such partnership, the General Partner may acquire or maintain an
interest of 1% or less in the capital of such partnership, and the General
Partner may acquire such cash from the Partnership as a loan or in exchange for
a reduction in the General Partner’s OP Units, in an amount equal to the amount
of such cash divided by the Fair Market Value of a REIT Share on the day such
cash is received by the General Partner.  Notwithstanding the foregoing, the
General Partner may acquire Investments or other assets in exchange for REIT
Shares or cash, to the extent such

 

- 35 -


 

Investments or other assets are immediately contributed by the General Partner
to the Partnership, pursuant to the terms described in Section 4.3.D.  Any
Limited Partner Interests acquired by the General Partner, whether pursuant to
exercise by a Limited Partner of its right of Redemption, or otherwise, shall be
automatically converted into a General Partner Interest comprised of an
identical number of OP Units with the same rights, priorities and preferences as
the class or series so acquired.  The General Partner may also own one hundred
percent (100%) of the stock or interests of one or more Qualified REIT
Subsidiaries or limited liability companies, respectively, provided that any
such entity shall be subject to the limitations of this Section 7.5.A.  If, at
any time, the General Partner acquires material assets (other than Partnership
Interests or other assets on behalf of the Partnership) the definition of “REIT
Shares Amount” and the definition of “Deemed Value of Partnership Interests”
shall be adjusted, as reasonably determined by the General Partner, to reflect
the relative Fair Market Value of a share of capital stock of the General
Partner relative to the Deemed Partnership Interest Value of the related
Partnership Unit.  The General Partner’s General Partner Interest in the
Partnership, its minority interest in any Subsidiary Partnership(s) (held
directly or indirectly through a Qualified REIT Subsidiary) that the General
Partner holds in order to maintain such Subsidiary Partnership’s status as a
partnership, and interests in such short-term liquid investments, bank accounts
or similar instruments as the General Partner deems necessary to carry out its
responsibilities contemplated under this Agreement and the Charter are interests
which the General Partner is permitted to acquire and hold for purposes of this
Section 7.5.A.

 

B.                                  In the event the General Partner exercises
its rights under the Charter to purchase REIT Shares, other common stock of the
General Partner or New Securities, as the case may be, then the General Partner
shall cause the Partnership to purchase from it a number of OP Units equal to
the number of REIT Shares, other capital stock of the General Partner or New
Securities, as the case may be, so purchased on the same terms that the General
Partner purchased such REIT Shares, other capital stock of the General Partner
or New Securities, as the case may be.

 

Section 7.6                          Contracts with Affiliates.

 

A.                                 The Partnership may lend or contribute to
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner.  The foregoing authority shall not
create any right or benefit in favor of any Person.

 

B.                                  Except as provided in Section 7.5.A, the
Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law as the General Partner in its sole discretion deems
advisable.

 

C.                                  The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt on behalf of the Partnership employee benefit plans funded by
the Partnership for the benefit of employees of the General Partner, the
Partnership, Subsidiaries of the Partnership or any Affiliate of any of them in
respect of services performed, directly or indirectly, for the benefit of the
Partnership, the General Partner, or any of the Partnership’s Subsidiaries.

 

D.                                 Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner in good faith to be fair and reasonable.

 

E.                                   The General Partner is expressly authorized
to enter into, in the name and on behalf of the Partnership, a right of first
opportunity arrangement and other conflict avoidance agreements

 

- 36 -


 

with various Affiliates of the Partnership and the General Partner, on such
terms as the General Partner, in its sole and absolute discretion, believes are
advisable.

 

Section 7.7                          Indemnification.

 

A.                                 To the fullest extent permitted by law, the
Partnership shall indemnify an Indemnitee from and against any and all losses,
claims, damages, liabilities, joint or several, expenses (including legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless
(1) Section 12.2.2 of the Charter of the General Partner prohibits the
corporation from indemnifying the Indemnitee for a tax matter, in which case the
Partnership shall likewise be prohibited from indemnifying the Indemnitee for
the matter, or (2) it is established that:  (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith, fraud or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful.  Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness.  The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, or any entry of
an order of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.7.A.  Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, and any insurance proceeds from the
liability policy covering the General Partner and any Indemnitee, and neither
the General Partner nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership or otherwise provide funds to
enable the Partnership to fund its obligations under this Section 7.7, except to
the extent otherwise expressly agreed to by such Partner and the Partnership.

 

B.                                  Reasonable expenses incurred by an
Indemnitee who is a party to a proceeding may be paid or reimbursed by the
Partnership in advance of the final disposition of the proceeding upon receipt
by the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

 

C.                                  The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

 

D.                                 The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of the Indemnitees and
such other Persons as the General Partner shall determine, against any liability
that may be asserted against or expenses that may be incurred by such Person in
connection with the Partnership’s activities, regardless of whether the
Partnership would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

 

- 37 -


 

E.                                   For purposes of this Section 7.7, the
Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by it of its
duties to the Partnership also imposes duties on, or otherwise involves services
by, it to the plan or participants or beneficiaries of the plan; excise taxes
assessed on an Indemnitee with respect to an employee benefit plan pursuant to
applicable law shall constitute fines within the meaning of Section 7.7; and
actions taken or omitted by the Indemnitee with respect to an employee benefit
plan in the performance of its duties for a purpose reasonably believed by it to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Partnership.

 

F.                                    In no event may an Indemnitee subject the
Limited Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

G.                                 An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

H.                                 The provisions of this Section 7.7 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.  Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the Partnership’s liability to any Indemnitee under this
Section 7.7 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

I.                                       If and to the extent any reimbursements
to the General Partner pursuant to this Section 7.7 constitute gross income of
the General Partner (as opposed to the repayment of advances made by the General
Partner on behalf of the Partnership) such amounts shall constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Partnership and all Partners, and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

J.                                      Any indemnification hereunder is subject
to, and limited by, the provisions of Section 10-107 of the Act and
Section 12.2.2 of the Charter.

 

K.                                 In the event the Partnership is made a party
to any litigation or otherwise incurs any loss or expense as a result of or in
connection with any Partner’s personal obligations or liabilities unrelated to
Partnership business, such Partner shall indemnify and reimburse the Partnership
for all such loss and expense incurred, including legal fees, and the
Partnership interest of such Partner may be charged therefor.  The liability of
a Partner under this Section 7.7.K shall not be limited to such Partner’s
Partnership Interest, but shall be enforceable against such Partner personally.

 

Section 7.8                          Liability of the General Partner.

 

A.                                 Notwithstanding anything to the contrary set
forth in this Agreement, none of the General Partner nor any of its officers,
directors, agents or employees shall be liable or accountable in damages or
otherwise to the Partnership, any Partners or any Assignees, or their successors
or assigns, for losses sustained, liabilities incurred or benefits not derived
as a result of errors in judgment or mistakes of fact or law or any act or
omission if the General Partner acted in good faith.

 

- 38 -


 

B.                                  The Limited Partners expressly acknowledge
that the General Partner is acting for the benefit of the Partnership, the
Limited Partners and the General Partner’s stockholders collectively.  The
General Partner is under no obligation to give priority to the separate
interests of the Limited Partners or the General Partner’s stockholders
(including, without limitation, the tax consequences to Limited Partners or
Assignees or to stockholders) in deciding whether to cause the Partnership to
take (or decline to take) any actions.  If there is a conflict between the
interests of the stockholders of the General Partner on one hand and the Limited
Partners on the other, the General Partner shall endeavor in good faith to
resolve the conflict in a manner not adverse to either the stockholders of the
General Partner or the Limited Partners; provided, however, that for so long as
the General Partner, owns a controlling interest in the Partnership, any such
conflict that cannot be resolved in a manner not adverse to either the
stockholders of the General Partner or the Limited Partners shall be resolved in
favor of the stockholders.  The General Partner shall not be liable under this
Agreement to the Partnership or to any Partner for monetary damages for losses
sustained, liabilities incurred, or benefits not derived by Limited Partners in
connection with such decisions; provided, that the General Partner has acted in
good faith.

 

C.                                  Subject to its obligations and duties as
General Partner set forth in Section 7.1.A, the General Partner may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents.  The
General Partner shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by it in good faith.

 

D.                                 Any amendment, modification or repeal of this
Section 7.8 or any provision hereof shall be prospective only and shall not in
any way affect the limitations on the liability of the General Partner and any
of its officers, directors, agents and employee’s liability to the Partnership
and the Limited Partners under this Section 7.8 as in effect immediately prior
to such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

Section 7.9                          Other Matters Concerning the General
Partner.

 

A.                                 The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.

 

B.                                  The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the opinion of such Persons as to matters which such
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

 

C.                                  The General Partner shall have the right, in
respect of any of its powers or obligations hereunder, to act through any of its
duly authorized officers and a duly appointed attorney or attorneys-in-fact. 
Each such attorney shall, to the extent provided by the General Partner in the
power of attorney, have full power and authority to do and perform all and every
act and duty which is permitted or required to be done by the General Partner
hereunder.

 

D.                                 Notwithstanding any other provisions of this
Agreement or any non-mandatory provision of the Act, any action of the General
Partner on behalf of the Partnership or any decision of the

 

- 39 -


 

General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order to protect the ability of the General Partner, for so long as the
General Partner has determined to qualify as a REIT, to (i) continue to qualify
as a REIT or (ii) avoid the General Partner incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.

 

Section 7.10                  Title to Partnership Assets.

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more subsidiaries or nominees, as the General Partner
may determine, including Affiliates of the General Partner.  The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its best efforts to cause beneficial
and record title to such assets to be vested in the Partnership, a subsidiary or
a nominee thereof, as soon as reasonably practicable.  All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 

Section 7.11                  Reliance by Third Parties.

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority to encumber, sell or otherwise use in any manner any
and all assets of the Partnership and to enter into any contracts on behalf of
the Partnership, and such Person shall be entitled to deal with the General
Partner as if it were the Partnership’s sole party in interest, both legally and
beneficially.  Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such
dealing.  In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives.  Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

Section 7.12                  Management Assistance Provided by Special General
Partner.

 

In addition to the requirement to obtain the Consent of the Special General
Partner with respect to certain matters as provided for in this Agreement, the
Special General Partner shall provide consulting services and assistance to the
Partnership at various times, in conjunction with the Advisor, for no additional
consideration, on matters relating to the following:

 

(1)                              the strategic planning of the Partnership;

 

(2)                              the creation of business plans of the
Partnership;

 

- 40 -


 

(3)                              the sale, merger, or the sale of substantially
all of the assets, of the Partnership; and

 

(4)                              any other matters concerning the Partnership as
determined appropriate by the General Partner and the Special General Partner.

 

ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1                          Limitation of Liability.

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.

 

Section 8.2                          Management of Business.

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.  The transaction of any such business by the General Partner, any
of its Affiliates or any officer, director, employee, partner, agent or trustee
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3                          Outside Activities of Limited Partners.

 

Subject to any agreements entered into by a Limited Partner or its Affiliates
with the General Partner, Partnership or a Subsidiary, any Limited Partner and
any officer, director, employee, agent, trustee, Affiliate or stockholder of any
Limited Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities in direct competition with the
Partnership or that are enhanced by the activities of the Partnership.  Neither
the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee.  Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures to the Partnership, any Limited Partner
or any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.

 

Section 8.4                          Return of Capital.

 

Except pursuant to the rights of Redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of his or her Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein.  No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions, or as otherwise
expressly provided in this Agreement, or as to profits, losses, distributions or
credits.

 

- 41 -


 

Section 8.5                          Rights of Limited Partners Relating to the
Partnership.

 

A.                                 In addition to other rights provided by this
Agreement or by the Act, and except as limited by Section 8.5.C, each Limited
Partner shall have the right, for a purpose reasonably related to such Limited
Partner’s interest as a limited partner in the Partnership, upon written demand
with a statement of the purpose of such demand and at such Limited Partner’s
expense:

 

(1)                              to obtain a copy of the most recent annual and
quarterly reports filed with the Securities and Exchange Commission by the
General Partner pursuant to the Exchange Act, and each communication sent to the
stockholders of the General Partner;

 

(2)                              to obtain a copy of the Partnership’s federal,
state and local income tax returns for each Partnership Year;

 

(3)                              to obtain a current list of the name and last
known business, residence or mailing address of each Partner;

 

(4)                              to obtain a copy of this Agreement and the
Certificate and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed; and

 

(5)                              to obtain true and full information regarding
the amount of cash and a description and statement of any other property or
services contributed by each Partner and which each Partner has agreed to
contribute in the future, and the date on which each became a Partner.

 

B.                                  The Partnership shall notify each Limited
Partner in writing of any adjustment made in the calculation of the REIT Shares
Amount within a reasonable time after the date such change becomes effective.

 

C.                                  Notwithstanding any other provision of this
Section 8.5, the General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
and absolute discretion to be reasonable, any information that (i) the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or (ii) the Partnership or the General Partner
is required by law or by agreements with unaffiliated third parties to keep
confidential.

 

Section 8.6                          Redemption Rights.

 

A.                                 At any time after one year following the date
of issuance of any OP Units to a Limited Partner or a Special General Partner,
such Partner shall have the right (subject to the terms and conditions set forth
herein and in any other such agreement, as applicable) to require the
Partnership to redeem all or a portion of the OP Units held by such Partner
(such OP Units being hereafter referred to as “Tendered Units”) in exchange for
the Cash Amount (a “Redemption”); provided that the terms of such OP Units do
not provide that such OP Units are not entitled to a right of Redemption. 
Unless otherwise expressly provided in this Agreement or in a separate agreement
entered into between the Partnership and the holders of such OP Units, all OP
Units shall be entitled to a right of Redemption hereunder.  The Tendering
Partner shall have no right, with respect to any OP Units so redeemed, to
receive any distributions paid on or after the Specified Redemption Date.  Any
Redemption shall be exercised pursuant to a Notice of Redemption delivered to
the General Partner by the Special General Partner or Limited Partner who is
exercising the right (the “Tendering Partner”).  The Cash Amount shall be
payable

 

- 42 -


 

to the Tendering Partner within ten (10) days of the Specified Redemption Date
in accordance with the instructions set forth in the Notice of Redemption.

 

B.                                  Notwithstanding Section 8.6.A above, if the
Special General Partner or a Limited Partner has delivered to the General
Partner a Notice of Redemption then the General Partner may, in its sole and
absolute discretion (subject to the limitations on ownership and transfer of
REIT Shares set forth in the Charter), elect to acquire some or all of the
Tendered Units from the Tendering Partner in exchange for the REIT Shares Amount
(as of the Specified Redemption Date) and, if the General Partner so elects, the
Tendering Partner shall sell the Tendered Units to the General Partner in
exchange for the REIT Shares Amount.  In such event, the Tendering Partner shall
have no right to cause the Partnership to redeem such Tendered Units.  The
General Partner shall promptly give such Tendering Partner written notice of its
election, and the Tendering Partner may elect to withdraw its redemption request
at any time prior to the acceptance of the cash or REIT Shares Amount by such
Tendering Partner.

 

C.                                  The REIT Shares Amount, if applicable, shall
be delivered as duly authorized, validly issued, fully paid and nonassessable
REIT Shares and, if applicable, free of any pledge, lien, encumbrance or
restriction, other than those provided in the Charter, the Bylaws of the General
Partner, the Securities Act, relevant state securities or blue sky laws and any
applicable registration rights agreement with respect to such REIT Shares
entered into by the Tendering Partner.  Notwithstanding any delay in such
delivery (but subject to Section 8.6.E), the Tendering Partner shall be deemed
the owner of such REIT Shares for all purposes, including without limitation,
rights to vote or consent, and receive dividends, as of the Specified Redemption
Date.

 

D.                                 The Special General Partner and each Limited
Partner covenants and agrees with the General Partner that all Tendered Units
shall be delivered to the General Partner free and clear of all liens, claims
and encumbrances whatsoever and should any such liens, claims and/or
encumbrances exist or arise with respect to such Tendered Units, the General
Partner shall be under no obligation to acquire the same.  The Special General
Partner and each Limited Partner further agrees that, in the event any state or
local property transfer tax is payable as a result of the transfer of its
Tendered Units to the General Partner (or its designee), such Partner shall
assume and pay such transfer tax.

 

E.                                   Notwithstanding the provisions of
Section 8.6.A, 8.6.B, 8.6.C or any other provision of this Agreement, the
Special General Partner or a Limited Partner (i) shall not be entitled to effect
a Redemption for cash or an exchange for REIT Shares to the extent the ownership
or right to acquire REIT Shares pursuant to such exchange by such Partner on the
Specified Redemption Date could cause such Partner or any other Person, or, in
the opinion of counsel selected by the General Partner, may cause such Partner
or any other Person, to violate the restrictions on ownership and transfer of
REIT Shares set forth in the Charter and (ii) shall have no rights under this
Agreement to acquire REIT Shares which would otherwise be prohibited under the
Charter.  To the extent any attempted Redemption or exchange for REIT Shares
would be in violation of this Section 8.6.E, it shall be null and void ab initio
and such Partner shall not acquire any rights or economic interest in the cash
otherwise payable upon such Redemption or the REIT Shares otherwise issuable
upon such exchange.

 

F.                                    Notwithstanding anything herein to the
contrary (but subject to Section 8.6.E), with respect to any Redemption or
exchange for REIT Shares pursuant to this Section 8.6:

 

(1)                              All OP Units acquired by the General Partner
pursuant thereto shall automatically, and without further action required, be
converted into and deemed to be Limited Partner Interests comprised of the same
number and class of OP Units.

 

- 43 -


 

(2)                              The Special General Partner and each Limited
Partner may not effect a Redemption for less than one thousand (1,000) OP Units
or, if such Partner holds less than one thousand (1,000) OP Units, such Partner
may effect a Redemption only with respect to all OP Units held by such Partner.

 

(3)                              A Tendering Partner may not effect more than
two (2) Redemptions in a single calendar year.

 

(4)                              Without the consent of the General Partner, the
Special General Partner and each Limited Partner may not effect a Redemption
during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.

 

(5)                              The consummation of any Redemption or exchange
for REIT Shares shall be subject to the expiration or termination of the
applicable waiting period, if any, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

 

(6)                              Each Tendering Partner shall continue to own
all OP Units subject to any Redemption or exchange for REIT Shares, and be
treated as a Partner with respect to such OP Units for all purposes of this
Agreement, until such OP Units are transferred to the General Partner and paid
for or exchanged on the Specified Redemption Date.  Until a Specified Redemption
Date, the Tendering Partner shall have no rights as a stockholder of the General
Partner with respect to such Tendering Partner’s OP Units.

 

G.                                 In the event that the Partnership issues
additional Partnership Interests to any Additional Limited Partner pursuant to
Section 4.3.B, the General Partner shall make such revisions to this Section 8.6
as it determines are necessary to reflect the issuance of such additional
Partnership Interests.

 

H.                                 Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that it
determines to be necessary or appropriate to cause the partnership to comply
with any withholding requirements established under the Code or any other
federal, state or local law that apply upon a Redemption or exchange of Tendered
Units.  If a Tendering Partner believes that it is exempt from withholding upon
a Redemption or exchange of Tendered Units, such Partner must furnish the
General Partner a FIRPTA certificate or other documentation requested by the
General Partner is a form acceptable to the General Partner.  If the Partnership
or the General Partner is required to withhold and pay over to any taxing
authority any amount upon a Redemption or exchange of Tendered Units and the
Cash Amount or the REIT Shares Amount, as the case may be, equals or exceeds the
amount of tax required to be withheld, the amount withheld shall be treated as
an amount received by such Partner in redemption of its Tendered Units.  If the
Cash Amount or the REIT Shares Amount, as the case may be, is less than the
amount of tax required to be withheld, the Tendering Partner shall not receive
any Cash Amount or REIT Shares Amount, and the Tendering Partner shall
contribute the excess of the amount of tax required to be withheld over the Cash
Amount or REIT Shares Amount before such excess taxes are required to be paid to
the taxing authority.

 

- 44 -


 

ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1                          Records and Accounting.

 

The General Partner shall keep, or cause to be kept, at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including without limitation, all books and records necessary to
provide to the Special General Partner and the Limited Partners any information,
lists and copies of documents required to be provided pursuant to Section 9.3. 
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of any information storage
device, provided, that the records so maintained are convertible into clearly
legible written form within a reasonable period of time.  The books of the
Partnership shall be maintained, for financial and tax reporting purposes, on an
accrual basis in accordance with generally accepted accounting principles.

 

Section 9.2                          Fiscal Year.

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3                          Reports.

 

A.                                 As soon as practicable, but in no event later
than 105 days after the close of each Partnership Year, or such earlier date as
they are filed with the Securities and Exchange Commission, the General Partner
shall cause to be delivered to the Special General Partner and each Limited
Partner as of the close of the Partnership Year, an annual report containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such Partnership Year, presented in accordance with generally accepted
accounting principles, such statements to be audited by a nationally recognized
firm of independent public accountants selected by the General Partner.

 

B.                                  As soon as practicable, but in no event
later than 45 days after the close of each calendar quarter (except the last
calendar quarter of each year), or such earlier date as they are filed with the
Securities and Exchange Commission, the General Partner shall cause to be
delivered to the Special General Partner and each Limited Partner as of the last
day of the calendar quarter, a report containing unaudited financial statements
of the Partnership, or of the General Partner, if such statements are prepared
solely on a consolidated basis with the applicable law or regulation, or as the
General Partner determines to be appropriate.

 

Section 9.4                          Nondisclosure of Certain Information.

 

Notwithstanding the provisions of Sections 9.1 and 9.3, the General Partner may
keep confidential from the Special General Partner and the Limited Partners any
information that the General Partner believes to be in the nature of trade
secrets or other information the disclosure of which the General Partner in good
faith believes is not in the best interest of the Partnership or which the
Partnership is required by law or by agreements with unaffiliated third parties
to keep confidential.

 

- 45 -


 

ARTICLE 10
TAX MATTERS

 

Section 10.1                  Preparation of Tax Returns.

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and applicable state income tax purposes
and shall use all reasonable efforts to furnish, within 90 days of the close of
each taxable year, the tax information reasonably required by the Special
General Partner and the Limited Partners for federal and applicable state income
tax reporting purposes.  The Special General Partner and each Limited Partner
shall promptly provide the General Partner with any information reasonably
requested by the General Partner relating to any Contributed Property
contributed (directly or indirectly) by such Partner to the Partnership.

 

Section 10.2                  Tax Elections.

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including the election under Section 754 of the Code.  The General
Partner shall have the right to seek to revoke any such election (including
without limitation, any election under Section 754 of the Code) upon the General
Partner’s determination in its sole and absolute discretion that such revocation
is the best interests of the Partners.

 

Section 10.3                  Tax Matters Partner.

 

A.                                 The General Partner shall be the “tax matters
partner” of the Partnership for federal income tax purposes.  Pursuant to
Section 6230(e) of the Code, upon receipt of notice from the IRS of the
beginning of an administrative proceeding with respect to the Partnership, the
tax matters partner shall furnish the IRS with the name, address and profit
interest of the Special General Partner and each of the Limited Partners and
Assignees; provided, however, that such information is provided to the
Partnership by the Partners and Assignees.

 

B.                                  The tax matters partner is authorized, but
not required:

 

(1)                              to enter into any settlement with the IRS with
respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231 of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);

 

(2)                              in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the Tax
Court or the United States Claims Court, or the filing of a complaint for refund
with the District Court of the United States for the district in which the
Partnership’s principal place of business is located;

 

- 46 -


 

(3)                              to intervene in any action brought by any other
Partner for judicial review of a final adjustment;

 

(4)                              to file a request for an administrative
adjustment with the IRS at any time and, if any part of such request is not
allowed by the IRS, to file an appropriate pleading (petition or complaint) for
judicial review with respect to such request;

 

(5)                              to enter into an agreement with the IRS to
extend the period for assessing any tax which is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and

 

(6)                              to take any other action on behalf of the
Partners of the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.

 

C.                                  The tax matters partner shall receive no
compensation for its services.  All third party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees) shall be borne by the Partnership.  Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder, so long as the
compensation paid by the Partnership for such services is reasonable.

 

Section 10.4                  Organizational Expenses.

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership as provided in Section 709 of the Code.

 

Section 10.5                  Withholding.

 

The Special General Partner and each Limited Partner hereby authorize the
Partnership to withhold from or pay on behalf of or with respect to such Partner
any amount of federal, state, local, or foreign taxes that the General Partner
determines that the Partnership is required to withhold or pay with respect to
any amount distributable or allocable to such Partner pursuant to this
Agreement, including, without limitation, any taxes required to be withheld or
paid by the Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the
Code.  Any amount paid on behalf of or with respect to the Special General
Partner or a Limited Partner shall constitute a receivable of the Partnership
from such Partner, which receivable shall be paid by such Partner within 15 days
after notice from the General Partner that such payment must be made unless
(i) the Partnership withholds such payment from a distribution which would
otherwise be made to the Partner or (ii) the General Partner determines, in its
sole and absolute discretion, that such payment may be satisfied out of the
available funds of the Partnership which would, but for such payment, be
distributed to the Partner.  Any amounts withheld pursuant to the foregoing
clauses (i) or (ii) shall be treated as having been distributed to such
Partner.  The Special General Partner and each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Partner’s Partnership Interest to secure such Partner’s obligation to pay
to the Partnership any amounts required to be paid pursuant to this
Section 10.5.  Any amounts payable by the Special General Partner or a Limited
Partner hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in the Wall Street

 

- 47 -


 

Journal, plus two percentage points (but not higher than the maximum lawful
rate) from the date such amount is due (i.e., 15 days after demand) until such
amount is paid in full.  The Special General Partner and each Limited Partner
shall take such actions as the Partnership or the General Partner shall request
in order to perfect or enforce the security interest created hereunder.

 

ARTICLE 11
TRANSFERS AND WITHDRAWALS

 

Section 11.1                  Transfer.

 

A.                                 The term “transfer,” when used in this
Article 11 with respect to a Partnership Interest, shall be deemed to refer to a
transaction by which a Partner purports to assign its Partnership Interest to
another Person and includes a sale, assignment, gift (outright or in trust),
pledge, encumbrance, hypothecation, mortgage, exchange or any other disposition
by law or otherwise.  The term “transfer” when used in this Article 11 does not
include any Redemption or exchange for REIT Shares pursuant to Section 8.6,
except as otherwise provided herein.  No part of the interest of a Limited
Partner shall be subject to the claims of any creditor, any spouse for alimony
or support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered except as may be specifically provided for in this
Agreement or consented to by the General Partner and the Special General
Partner.

 

B.                                  No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article 11.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article 11 shall be null
and void ab initio unless otherwise consented to by the General Partner and the
Special General Partner in their sole and absolute discretion.

 

Section 11.2                  Transfer of the Partnership Interest of the
General Partner and the Special General Partner.

 

A.                                 The General Partner shall not (i) withdraw
from the Partnership, (ii) directly or indirectly transfer all or any portion of
its interest in the Partnership, or (iii) engage in any merger, consolidation,
or other combination with or into another Person, sale of all or substantially
all of its assets or any reclassification or recapitalization of its outstanding
equity interests (an “Extraordinary Transaction”), without the Consent of the
Partners, which may be given or withheld by each Partner in his, her or its sole
and absolute discretion.  In addition, if an Extraordinary Transaction would
result in the termination of the Advisory Agreement, the Partnership must either
(i) purchase the Special General Partner Interest as provided under
Section 11.7, or (ii) obtain the Consent of the Special General Partner.  Upon
any transfer of a Partnership Interest in accordance with the provisions of this
Section 11.2, the transferee shall become a Substitute General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired.  It is a condition to any transfer otherwise permitted hereunder that
the transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such transferred Partnership Interest, and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor General Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor General Partner of
its obligations under this Agreement without the Consent of the Limited
Partners, in their reasonable discretion.  In the event the General Partner
withdraws from the Partnership in violation of this Agreement or otherwise, or
otherwise dissolves or terminates, or upon the Incapacity of the General

 

- 48 -


 

Partner, all of the remaining Partners may elect to continue the Partnership
business by selecting a Substitute General Partner in accordance with the Act.

 

B.                                  Notwithstanding any other provision of this
Agreement, the Special General Partner shall not transfer all or any portion of
its Partnership Interest to any transferee without the consent of the General
Partner, which consent may be withheld in the sole and absolute discretion of
the General Partner.  Notwithstanding the preceding sentence, however, the
Special General Partner shall have the right, at any time, to transfer its
Partnership Interest to the General Partner, an Affiliate of the General
Partner, W. P. Carey Inc. or an Affiliate of W. P. Carey Inc.

 

Section 11.3                  Limited Partners’ Rights to Transfer.

 

A.                                 Prior to the first anniversary of the
Effective Date, no Limited Partner shall transfer all or any portion of its
Partnership Interest to any transferee without the consent of the General
Partner and the Special General Partner, which consent may be withheld in their
sole and absolute discretion; provided, however, that any Limited Partner may,
at any time, without the consent of the General Partner and the Special General
Partner, (i) transfer all or any portion of its Partnership Interest to the
General Partner, (ii) transfer all or any portion of its Partnership Interest to
an Affiliate, another original Limited Partner or to an Immediate Family Member,
subject to the provisions of Section 11.6, (iii) transfer all or any portion of
its Partnership Interest to a trust for the benefit of a charitable beneficiary
or to a charitable foundation, subject to the provisions of Section 11.6, and
(iv) subject to the provisions of Section 11.6, pledge (a “Pledge”) all or any
portion of its Partnership Interest to a lending institution, which is not an
Affiliate of such Limited Partner, as collateral or security for a bona fide
loan or other extension of credit, and transfer such pledged Partnership
Interest to such lending institution in connection with the exercise of remedies
under such loan or extension or credit, and the transfer of such pledged
Partnership Interest by the lender to any transferee.  Each Limited Partner or
Assignee (resulting from a transfer made pursuant to clauses (i)-(iv) of the
proviso of the preceding sentence) shall have the right to transfer all or any
portion of its Partnership Interest, subject to the provisions of Section 11.6
and the satisfaction of each of the following conditions (in addition to the
right of each such Limited Partner or Assignee to continue to make any such
transfer permitted by clauses (i)-(iv) of such proviso without satisfying either
of the following conditions):

 

(1)                              General Partner Right of First Refusal.  The
transferring Partner shall give written notice of the proposed transfer to the
General Partner, which notice shall state (i) the identity of the proposed
transferee, and (ii) the amount and type of consideration proposed to be
received for the transferred OP Units.  The General Partner shall have ten
(10) business days upon which to give the transferring Partner notice of its
election to acquire the OP Units on the proposed terms.  If it so elects, it
shall purchase the OP Units on such terms within ten (10) business days after
giving notice of such election.  If it does not so elect, the transferring
Partner may transfer such OP Units to a third party, on economic terms no more
favorable to the transferee than the proposed terms, subject to the other
conditions of this Section 11.3.

 

(2)                              Qualified Transferee.  Any transfer of a
Partnership Interest shall be made only to Qualified Transferees.  It is a
condition to any transfer otherwise permitted hereunder that the transferee
assumes by operation of law or express agreement all of the obligations of the
transferor Limited Partner under this Agreement with respect to such transferred
Partnership Interest and no such transfer (other than pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor Partner are assumed by a successor corporation by operation of law)
shall relieve the transferor Partner of its obligations under this Agreement
without the approval of the General Partner, in its reasonable discretion. 
Notwithstanding the foregoing, any transferee of any transferred Partnership
Interest shall be subject to any and all ownership limitations contained in the
Charter, which may limit or

 

- 49 -


 

restrict such transferee’s ability to exercise its Redemption rights, and to the
representations in Section 3.4.D.  Any transferee, whether or not admitted as a
Substituted Limited Partner, shall take subject to the obligations of the
transferor hereunder.  Unless admitted as a Substituted Limited Partner, no
transferee, whether by a voluntary transfer, by operation of law or otherwise,
shall have any rights hereunder, other than the rights of an Assignee as
provided in Section 11.5.

 

B.                                  If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator, or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate, and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of his or its interest in the Partnership.  The Incapacity of a Limited Partner,
in and of itself, shall not dissolve or terminate the Partnership.

 

C.                                  The General Partner may prohibit any
transfer otherwise permitted under Section 11.3 by a Limited Partner of his or
her OP Units if, in the opinion of legal counsel to the Partnership, such
transfer would require the filing of a registration statement under the
Securities Act by the Partnership or would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Unit.

 

Section 11.4                  Substituted Limited Partners.

 

A.                                 No Limited Partner shall have the right to
substitute a transferee as a Limited Partner in his or her place (including any
transferee permitted by Section 11.3).  The General Partner shall, however, have
the right to consent to the admission of a transferee of the interest of a
Limited Partner pursuant to this Section 11.4 as a Substituted Limited Partner,
which consent may be given or withheld by the General Partner in its sole and
absolute discretion.  The General Partner’s failure or refusal to permit a
transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action, whether at law or in equity, against the
Partnership or any Partner.

 

B.                                  A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article 11 shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement.  The admission of any transferee as a
Substituted Limited Partner shall be subject to the transferee executing and
delivering to the General Partner an acceptance of all of the terms and
conditions of this Agreement (including without limitation, the provisions of
Section 2.4 and such other documents or instruments as may be required to effect
the admission), each in form and substance satisfactory to the General Partner)
and the acknowledgment by such transferee that each of the representations and
warranties set forth in Section 3.4 are true and correct with respect to such
transferee as of the date of the transfer of the Partnership Interest to such
transferee and will continue to be true to the extent required by such
representations and warranties.

 

C.                                  Upon the admission of a Substituted Limited
Partner, the General Partner shall amend Exhibit A to reflect the name, address,
number of OP Units, and Percentage Interest of such Substituted Limited Partner
and to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.

 

Section 11.5                  Assignees.

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement.  An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right

 

- 50 -


 

to receive distributions from the Partnership and the share of Net Income, Net
Loss, gain and loss attributable to the OP Units assigned to such transferee,
the rights to transfer the OP Units provided in this Article 11, the right of
Redemption provided in Section 8.6, but shall not be deemed to be a holder of OP
Units for any other purpose under this Agreement, and shall not be entitled to
effect a Consent with respect to such OP Units on any matter presented to the
Limited Partners for approval (such Consent remaining with the transferor
Limited Partner).  In the event any such transferee desires to make a further
assignment of any such Partnership Units, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make an assignment of OP Units. 
Notwithstanding anything contained in this Agreement to the contrary, as a
condition to becoming an Assignee, any prospective Assignee must first execute
and deliver to the Partnership an acknowledgment that each of the
representations and warranties set forth in Section 3.4 are true and correct
with respect to such prospective Assignee as of the date of the prospective
assignment of the Partnership Interest to such prospective Assignee and will
continue to be true to the extent required by such representations or
warranties.

 

Section 11.6                  General Provisions.

 

A.                                 No Limited Partner may withdraw from the
Partnership other than as a result of (i) a permitted transfer of all of such
Limited Partner’s OP Units in accordance with this Article 11 and the
transferee(s) of such Partnership Units being admitted to the Partnership as a
Substituted Limited Partner or (ii) pursuant to the exercise of its right of
Redemption of all of such Limited Partner’s OP Units under Section 8.6; provided
that after such transfer, exchange or redemption such Limited Partner owns no
Partnership Interest.

 

B.                                  Any Limited Partner who shall transfer all
of such Limited Partner’s OP Units in a transfer permitted pursuant to this
Article 11 where such transferee was admitted as a Substituted Limited Partner
or pursuant to the exercise of its rights of Redemption of all of such Limited
Partner’s OP Units under Section 8.6 shall cease to be a Limited Partner;
provided that after such transfer, exchange or redemption such Limited Partner
owns no Partnership Interest.

 

C.                                  Transfers pursuant to this Article 11 may
only be made on the first day of a fiscal quarter of the Partnership, unless the
General Partner otherwise agrees.

 

D.                                 If any Partnership Interest is transferred,
assigned or redeemed during any quarterly segment of the Partnership’s
Partnership Year in compliance with the provisions of this Article 11 or
transferred or redeemed pursuant to Section 8.6, on any day other than the first
day of a Partnership Year, then Net Income, Net Loss, each item thereof and all
other items attributable to such Partnership Interest for such Partnership Year
shall be divided and allocated between the transferor Partner and the transferee
Partner by taking into account their varying interests during the Partnership
Year using a method selected by the General Partner that is in accordance with
Section 706(d) of the Code.  Except as otherwise agreed by the General Partner,
all distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such transfer, assignment, exchange or redemption
shall be made to the transferor Partner, and all distributions of Available Cash
thereafter, in the case of a transfer or assignment other than a redemption,
shall be made to the transferee Partner.

 

E.                                   In addition to any other restrictions on
transfer herein contained, including without limitation the provisions of this
Article 11, in no event may any transfer or assignment of a Partnership Interest
by any Partner (including pursuant to a Redemption or exchange for REIT Shares
by the Partnership or the General Partner) be made (i) to any person or entity
who lacks the legal right, power or capacity to own a Partnership Interest;
(ii) in violation of applicable law; (iii) except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, of any

 

- 51 -


 

component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest; (iv) except with the consent of the General Partner, which
may be given or withheld in its sole and absolute discretion, if in the opinion
of legal counsel to the Partnership such transfer could cause a termination of
the Partnership for federal or state income tax purposes (except as a result of
the Redemption or exchange for REIT Shares of all Partnership Interests held by
all Limited Partners or pursuant to a transaction expressly permitted under
Section 11.2); (v) if in the opinion of counsel to the Partnership such transfer
could cause the Partnership to cease to be classified as a partnership for
federal income tax purposes (except as a result of the Redemption or exchange
for REIT Shares of all Partnership Interests held by all Limited Partners);
(vi) if such transfer could, in the opinion of counsel to the Partnership, cause
the Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (vii) if
such transfer could, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(viii) if such transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (ix) except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, if such transfer (1) could be treated as effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(2) could cause the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code, (3) could be
in violation of Section 3.4.E(5), or (4) could cause the Partnership to fail one
or more of the Safe Harbors (as defined below); (x) if such transfer subjects
the Partnership to be regulated under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or the Employee Retirement Income Security Act
of 1974, each as amended; (xi) except with the consent of the General Partner,
which may be given or withheld in its sole discretion, if the transferee or
assignee of such Partnership Interest is unable to make the representations set
forth in Section 3.4.C; (xii) if such transfer is made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion; and
provided, that, as a condition to granting such consent the lender may be
required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any OP Units in which a
security interest is held simultaneously with the time at which such lender
would be deemed to be a partner in the Partnership for purposes of allocating
liabilities to such lender under Section 752 of the Code; or (xiii) if in the
opinion of legal counsel for the Partnership such transfer could adversely
affect the ability of the General Partner to continue to qualify as a REIT or,
except with the consent of the General Partner, which may be given or withheld
in its sole and absolute discretion, subject the General Partner to any
additional taxes under Section 857 or Section 4981 of the Code.

 

F.                                    The General Partner shall monitor the
transfers of interests in the Partnership (including any acquisition of OP Units
by the Partnership or the General Partner) to determine (i) if such interests
could be treated as being traded on an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether such transfers of interests could
result in the Partnership being unable to qualify for the “safe harbors” set
forth in Regulations Section 1.7704-1 (or such other guidance subsequently
published by the IRS setting forth safe harbors under which interests will not
be treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “Safe
Harbors”).  The General Partner shall have the authority (but shall not be
required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent any trading of interests which could
cause the Partnership to become a “publicly traded partnership” within the
meaning of Code Section 7704,

 

- 52 -


 

or any recognition by the Partnership of such transfers, or to ensure that one
or more of the Safe Harbors is met.

 

Section 11.7                  Call Right Attributable to the Special General
Partner Interest.

 

A.                                 In the event of a “Trigger Event” (as defined
in Section 11.7B hereof), the Partnership shall have the right (the “Call
Right”) to redeem all, or any portion, of the Special General Partner Interest. 
The Partnership shall exercise the Call Right by providing the Special General
Partner with written notice of its desire to exercise the Call Right within
sixty (60) days of the occurrence of a Trigger Event.  The purchase price to be
paid by the Partnership for the portion of the Special General Partner Interest
that is subject to the Call Right shall equal the fair market value of such
Interest as determined by Appraisal, and, subject to Section 11.C below, shall
be paid in cash or in REIT Shares (at the option of the Special General Partner)
within one hundred twenty (120) days after the Partnership provides the written
notice required under this Section 11.7.A.

 

B.                                  For purposes of this Section 11.7, a Trigger
Event means at any time after the second anniversary of the Effective Date, the:

 

(1)                              non-renewal of the Advisory Agreement upon the
expiration of its then current term;

 

(2)                              termination of the Advisory Agreement for any
reason under circumstances where an Affiliate of the Advisor does not serve as
the advisor under any replacement advisory agreement; or

 

(3)                              resignation of the Advisor under the Advisory
Agreement.

 

C.                                  In the event that the Partnership exercises
the Call Right as a result of a termination of the Advisory Agreement for
“Cause” (as defined in the Advisory Agreement), the Partnership shall have the
option to redeem all or a portion of the Special General Partner Interest by
issuing its promissory note with (i) a term of five (5) years; (ii) annual
installments of principal payable ratably over the term of the note; and (iii) a
market rate of interest.

 

Section 11.8                  Put Right of General Partner.

 

The General Partner shall have the right at any time (the “GP Put Right”) to
require the Partnership to redeem any portion of the General Partner Interest
for the purpose of providing the General Partner with sufficient funds to enable
it to make redemptions of its stock.  The General Partner shall exercise the GP
Put Right at any time by providing the Partnership with written notice of its
desire to exercise the GP Put Right.  The purchase price to be paid by the
Partnership for the portion of the General Partner Interest that the General
Partner desires to be redeemed shall equal the fair market value of such portion
as determined by Appraisal, and shall be paid in cash within one hundred twenty
(120) days after the General Partner provides the written notice required under
this Section 11.8.  In the event that the General Partner exercises the GP Put
Right, the OP Units held by the General Partner shall be reduced as appropriate.

 

- 53 -


 

ARTICLE 12
ADMISSION OF PARTNERS

 

Section 12.1                  Admission of Successor General Partner.

 

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer.  Any such transferee shall carry on the business of the Partnership
without dissolution.  In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.  In the
case of such admission on any day other than the first day of a Partnership
Year, all items attributable to the General Partner Interest for such
Partnership Year shall be allocated between the transferring General Partner and
such successor as provided in Article 11.

 

Section 12.2                  Admission of Additional Limited Partners.

 

A.                                 After the admission to the Partnership of the
initial Limited Partners on the date hereof, a Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 and (ii) such other documents or instruments as may be required in
the discretion of the General Partner in order to effect such Person’s admission
as an Additional Limited Partner.

 

B.                                  Notwithstanding anything to the contrary in
this Section 12.2, no Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole and absolute discretion.  The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the receipt of the Capital Contribution in respect of
such Limited Partner and the consent of the General Partner to such admission. 
If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Loss, each
item thereof and all other items allocable among Partners and Assignees for such
Partnership Year shall be allocated among such Limited Partner and all other
Partners and Assignees by taking into account their varying interests during the
Partnership Year using a method selected by the General Partner that is in
accordance with Section 706(d) of the Code.  All distributions of Available Cash
with respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner (other than in its capacity as an Assignee) and,
except as otherwise agreed to by the Additional Limited Partners and the General
Partner, all distributions of Available Cash thereafter shall be made to all
Partners and Assignees including such Additional Limited Partner.

 

Section 12.3                  Amendment of Agreement and Certificate of Limited
Partnership.

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4.

 

- 54 -


 

ARTICLE 13

DISSOLUTION AND LIQUIDATION

 

Section 13.1                  Dissolution.

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner (selected as
described in Section 13.1.B below) shall continue the business of the
Partnership.  The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (each a “Liquidating Event”):

 

A.                                 the expiration of its term as provided in
Section 2.5;

 

B.                                  an event of withdrawal of the General
Partner, as defined in the Act, unless, within 90 days after the withdrawal, all
of the remaining Partners agree in writing, in their sole and absolute
discretion, to continue the business of the Partnership and to the appointment,
effective as of the date of withdrawal, of a substitute General Partner;

 

C.                                  subject to compliance with Section 11.2 an
election to dissolve the Partnership made by the General Partner, in its sole
and absolute discretion;

 

D.                                 entry of a decree of judicial dissolution of
the Partnership pursuant to the provisions of the Act;

 

E.                                   any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership;

 

F.                                    the Incapacity of the General Partner,
unless all of the remaining Partners in their sole and absolute discretion agree
in writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such Incapacity, of a substitute
General Partner;

 

G.                                 the redemption or exchange for REIT Shares of
all Partnership Interests (other than those of the General Partner) pursuant to
this Agreement; or

 

H.                                 a final and non-appealable judgment is
entered by a court of competent jurisdiction ruling that the General Partner is
bankrupt or insolvent, or a final and non-appealable order for relief is entered
by a court with appropriate jurisdiction against the General Partner, in each
case under any federal or state bankruptcy or insolvency laws as now or
hereafter in effect, unless prior to the entry of such order or judgment all of
the remaining Partners agree in writing to continue the business of the
Partnership and to the appointment, effective as of a date prior to the date of
such order or judgment, of a substitute General Partner.

 

Section 13.2                  Winding Up.

 

A.                                 Upon the occurrence of a Liquidating Event,
the Partnership shall continue solely for the purposes of winding up its affairs
in an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners.  No Partner shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the
Partnership’s business and affairs.  The General

 

- 55 -


 

Partner (or, in the event there is no remaining General Partner, any Person
elected by a Majority in Interest of the Limited Partners (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include shares of
stock in the General Partner) shall be applied and distributed in the following
order:

 

(1)                              First, to the payment and discharge of all of
the Partnership’s debts and liabilities to creditors other than the Partners;

 

(2)                              Second, to the payment and discharge of all of
the Partnership’s debts and liabilities to the General Partner;

 

(3)                              Third, to the payment and discharge of all of
the Partnership’s debts and liabilities to the other Partners; and

 

(4)                              The balance, if any, to the General Partner,
the Special General Partner and the Limited Partners in proportion to their
positive Capital Account balances, determined after taking into account all
Capital Account adjustments for all prior periods and the Partnership taxable
year during which the liquidation occurs (other than those made as a result of
the liquidating distribution set forth in this Section 13.2.A(4)).

 

B.                                  Notwithstanding the provisions of
Section 13.2.A which require liquidation of the assets of the Partnership, but
subject to the order of priorities set forth therein, if prior to or upon
dissolution of the Partnership the Liquidator determines that an immediate sale
of part or all of the Partnership’s assets would be impractical or would cause
undue loss to the Partners, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Partners as creditors) and/or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2.A,
undivided interests in such Partnership assets as the Liquidator deems not
suitable for liquidation.  Any such distributions in-kind shall be made only if,
in the good faith judgment of the Liquidator, such distributions in-kind are in
the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time.  The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 

Section 13.3                  Capital Contribution Obligation.

 

A.                                 Except as otherwise provided in
Section 13.3.B, if any Partner has a deficit balance in its Capital Account
(after giving effect to all contributions, distributions and allocations for the
taxable years, including the year during which such liquidation occurs), such
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.

 

B.                                  Notwithstanding any other provision in this
Agreement, the Special General Partner shall make a cash contribution to restore
a deficit balance in its Capital Account, within ninety (90) days after the
earlier of a liquidation of the Partnership or a liquidation of its interest in
the Partnership, but only to the extent that the Special General Partner has
received cash distributions from the Partnership

 

- 56 -


 

during the life of the Partnership in excess of its net allocations from the
Partnership of income and gain. The Special General Partner’s potential
obligation under this Section 13.3.B is intended to be treated as a limited
deficit capital account restoration provision for purposes of Regulations
Section 1.704-1(b)(2)(ii)(b)(3).

 

Section 13.4                  Compliance with Timing Requirements of
Regulations.

 

In the discretion of the Liquidator or the General Partner, a pro rata portion
of the distributions that would otherwise be made to the General Partner and
Limited Partners pursuant to this Article 13 may be:

 

(1)                              distributed to a trust established for the
benefit of the General Partner and Limited Partners for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or of the General Partner arising out of or in connection with the
Partnership.  The assets of any such trust shall be distributed to the General
Partner and Limited Partners from time to time, in the reasonable discretion of
the Liquidator or the General Partner, in the same proportions and the amount
distributed to such trust by the Partnership would otherwise have been
distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

 

(2)                              withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership,
provided, that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners in the manner and priority set forth in
Section 13.2.A as soon as practicable.

 

Section 13.5                  Deemed Distribution and Recontribution.

 

Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up.  Instead, the Partnership shall be deemed to have contributed all of
its assets and liabilities to a new partnership in exchange a for an interest in
the new partnership.  Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership.

 

Section 13.6                  Rights of Limited Partners.

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner.  No Limited Partner shall have priority over any other
Limited Partner as to the return of his Capital Contributions, distributions or
allocations.

 

Section 13.7                  Notice of Dissolution.

 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 13.1, result in a dissolution of the Partnership, the
General Partner shall, within 30 days thereafter, provide written notice thereof
to each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner) and shall

 

- 57 -


 

publish notice thereof in a newspaper of general circulation in each place in
which the Partnership regularly conducts business (as determined in the
discretion of the General Partner).

 

Section 13.8                  Cancellation of Certificate of Limited
Partnership.

 

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions shall be cancelled and such other actions as may be
necessary to terminate the Partnership shall be taken.

 

Section 13.9                  Reasonable Time for Winding-Up.

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.

 

Section 13.10          Waiver of Partition.

 

Each Partner hereby waives any right to partition of the Partnership property.

 

ARTICLE 14

AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS

 

Section 14.1                  Amendments.

 

A.                                 The actions requiring consent or approval of
the Partners or of the Limited Partners pursuant to this Agreement, including
Section 7.3, or otherwise pursuant to applicable law, are subject to the
procedures in this Article 14.

 

B.                                  Amendments to this Agreement requiring the
consent or approval of Limited Partners may be proposed by the General Partner
or by Limited Partners holding twenty-five percent (25%) or more of the
Partnership Interests held by Limited Partners.  Following such proposal, the
General Partner shall submit any proposed amendment to the Partners or to the
Limited Partners, as applicable.  The General Partner shall seek the written
consent of the Limited Partners on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that it may deem
appropriate.  For purposes of obtaining a written consent, the General Partner
may require a response within a reasonable specified time, but not less than
15 days, and failure to respond in such time period shall constitute a consent
which is consistent with the General Partner’s recommendation (if so
recommended) with respect to the proposal; provided, that, an action shall
become effective at such time as requisite consents are received even if prior
to such specified time.

 

Section 14.2                  Action by the Partners.

 

A.                                 Meetings of the Partners may be called by the
General Partner and shall be called upon the receipt by the General Partner of a
written request by Limited Partners holding twenty-five percent (25%) or more of
the Partnership Interests held by Limited Partners.  The notice shall state the
nature of the business to be transacted.  Notice of any such meeting shall be
given to all Partners not less than seven days nor more than 30 days prior to
the date of such meeting.  Partners may vote in person or by proxy at such
meeting.  Whenever the vote or Consent of the Limited Partners or of the
Partners is

 

- 58 -


 

permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.1.

 

B.                                  Any action required or permitted to be taken
at a meeting of the Partners may be taken without a meeting if a written consent
setting forth the action so taken is signed by the percentage as is expressly
required by this Agreement for the action in question.  Such consent may be in
one instrument or in several instruments, and shall have the same force and
effect as a vote of the Percentage Interests of the Partners (expressly required
by this Agreement).  Such consent shall be filed with the General Partner.  An
action so taken shall be deemed to have been taken at a meeting held on the
effective date so certified.

 

C.                                  Each Limited Partner may authorize any
Person or Persons to act for him by proxy on all matters in which a Limited
Partner is entitled to participate, including waiving notice of any meeting, or
voting or participating at a meeting.  Every proxy must be signed by the Limited
Partner or his attorney-in-fact.  No proxy shall be valid after the expiration
of 11 months from the date thereof unless otherwise provided in the proxy. 
Every proxy shall be revocable at the pleasure of the Limited Partner executing
it.

 

D.                                 Each meeting of Partners shall be conducted
by the General Partner or such other Person as the General Partner may appoint
pursuant to such rules for the conduct of the meeting as the General Partner or
such other Person deems appropriate.

 

E.                                   On matters on which Limited Partners are
entitled to vote, each Limited Partner shall have a vote equal to the number of
OP Units held.

 

ARTICLE 15

GENERAL PROVISIONS

 

Section 15.1                  Addresses and Notice.

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in Exhibit A or such other address as the
Partners shall notify the General Partner in writing.

 

Section 15.2                  Titles and Captions.

 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3                  Pronouns and Plurals.

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

- 59 -


 

Section 15.4                  Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5                  Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6                  Creditors.

 

Other than as expressly set forth herein with respect to Indemnitees, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7                  Waiver.

 

No failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

 

Section 15.8                  Counterparts.

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart. 
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 

Section 15.9                  Applicable Law.

 

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.

 

Section 15.10          Invalidity of Provisions.

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11          Entire Agreement.

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

 

Section 15.12          No Rights as Stockholders.

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of OP Units any rights whatsoever as stockholders of the General
Partner, including without limitation any right to receive dividends or other
distributions made to stockholders of the General Partner or to vote or to

 

- 60 -


 

consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the General Partner or any other
matter.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

- 61 -


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement of Limited Partnership as of the date first written above.

 

General Partner:

CORPORATE PROPERTY ASSOCIATES 17- GLOBAL INCORPORATED, a Maryland company

 

 

 

 

 

By:

/s/ Susan C. Hyde

 

 

Name: Susan C. Hyde

 

 

Title: Managing Director and Secretary

 

 

 

 

Special General Partner:

W. P. CAREY HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

By: CAREY REIT II, INC., as the sole member

 

 

 

 

 

By:

/s/ Thomas E. Zacharias

 

 

Name: Thomas E. Zacharias

 

 

Title: Chief Operating Officer

 